Exhibit 10.1

    


CREDIT AGREEMENT
dated as of
March 24, 2016
among
FEI COMPANY,
FEI ELECTRON OPTICS INTERNATIONAL B.V.
and
FEI ELECTRON OPTICS B.V.,
as Borrowers,
The Guarantors Party Hereto,
The Lenders Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
BANK OF AMERICA, N.A.,
as Syndication Agent
and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent
*****
JPMORGAN CHASE BANK, N.A.
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Bookrunners and Joint Lead Arrangers

    








--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
ARTICLE I Definitions
1
Section 1.01    
Defined Terms
1
Section 1.02
Classification of Loans and Borrowings
27
Section 1.03
Terms Generally
27
Section 1.04
Accounting Terms; GAAP
27
ARTICLE II The Credits
28
Section 2.01
Commitments
28
Section 2.02    
Loans and Borrowings
28
Section 2.03
Requests for Borrowings
29
Section 2.04
Determination of Dollar Amounts
29
Section 2.05
Swingline Loans
30
Section 2.06
Letters of Credit
31
Section 2.07    
Funding of Borrowings
36
Section 2.08
Interest Elections
37
Section 2.09
Termination and Reduction of Revolving Commitments
38
Section 2.10
Repayment of Loans; Evidence of Debt
39
Section 2.11
Prepayments of Loans
40
Section 2.12    
Fees
41
Section 2.13    Int
Interest
42
Section 2.14
Alternate Rate of Interest
42
Section 2.15    
Increased Costs
43
Section 2.16
Break Funding Payments
45
Section 2.17
Taxes
45
Section 2.18
Payments; Generally; Pro Rata Treatment; Sharing of Set-offs
49
Section 2.19
Mitigation Obligations; Replacement of Lenders
51
Section 2.20
Incremental Facilities
52
Section 2.21
Cash Collateral
55
Section 2.22    
Defaulting Lenders
56
Section 2.23    
Judgment Currency
58
ARTICLE III Representations and Warranties
59
Section 3.01
Organization
59
Section 3.02
Authority Relative to this Agreement
59
Section 3.03
No Violation
59
Section 3.04
Financial Statements
60
Section 3.05
Litigation
60
Section 3.06
Compliance with Law
60
Section 3.07
Compliance with Agreements; No Default
61
Section 3.08    
Properties
61
Section 3.09    
Taxes
61
Section 3.10    
Environmental Compliance
61
Section 3.11
Investment Status
61
Section 3.12
Insurance
61
Section 3.13    
Solvency
61


i

--------------------------------------------------------------------------------




 
 
Page
Section 3.14
ERISA
62
Section 3.15
Disclosure
62
Section 3.16
Margin Stock
63
Section 3.17
Anti-Corruption Laws and Sanctions
63
Section 3.18
EEA Financial Institution
63
ARTICLE IV Conditions
63
Section 4.01
Effective Date
63
Section 4.02
Each Credit Event
65
ARTICLE V Affirmative Covenants
65
Section 5.01
Financial Statements
65
Section 5.02
Notices of Material Events
67
Section 5.03
Existence; Conduct of Business
67
Section 5.04
Payment of Obligations
67
Section 5.05
Maintenance of Properties; Insurance
68
Section 5.06
Books and Records; Inspection Rights
68
Section 5.07
Compliance with Laws
68
Section 5.08
Use of Proceeds and Letters of Credit
68
Section 5.09
Additional Guarantees
69
Section 5.10
Anti-Corruption Laws and Sanctions
69
ARTICLE VI Negative Covenants
69
Section 6.01
Indebtedness
69
Section 6.02
Liens
71
Section 6.03
Fundamental Changes
72
Section 6.04
Asset Sales
72
Section 6.05
Investments
73
Section 6.06
Swap Agreements
74
Section 6.07
Restricted Payments
74
Section 6.08
Transactions with Affiliates
75
Section 6.09
Restrictive Agreements
75
Section 6.10
Business Acquisitions
76
Section 6.11
Constitutive Documents
76
Section 6.12
Sales and Leasebacks
76
Section 6.13
Changes in Fiscal Year
76
Section 6.14
Interest Coverage Ratio
76
Section 6.15
Leverage Ratio
77
ARTICLE VII Events of Default and Remedies
77
Section 7.01
Events of Default
77
Section 7.02
Cash Collateral
79
ARTICLE VIII The Administrative Agent
79
ARTICLE IX Guarantee
82
Section 9.01
The Guarantee
82
Section 9.02
Guaranty Unconditional
82
Section 9.03
Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances
83


ii

--------------------------------------------------------------------------------




 
 
Page
Section 9.04
Waiver by Each Guarantor
84
Section 9.05
Subrogation
84
Section 9.06
Stay of Acceleration
84
Section 9.07
Limit of Liability
84
Section 9.08
Release upon Disposition
84
Section 9.09
Benefit to Guarantor
84
Section 9.10
Keepwell
85
ARTICLE X Miscellaneous
85
Section 10.01
Notices
85
Section 10.02
Waivers; Amendments
87
Section 10.03
Expenses; Indemnity; Damage Waiver
89
Section 10.04
Successors and Assigns
90
Section 10.05
Survival
94
Section 10.06
Counterparts; Integration; Effectiveness
95
Section 10.07
Severability
95
Section 10.08
Right of Setoff
95
Section 10.09
Governing Law; Jurisdiction; Consent to Service of Process; Agent for Service of
Process
96
Section 10.10
WAIVER OF JURY TRIAL
96
Section 10.11
Headings
97
Section 10.12
Confidentiality
97
Section 10.13
Interest Rate Limitation
97
Section 10.14
USA Patriot Act
98
Section 10.15
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
98
Section 10.16
Liability of Obligations
98
Section 10.17
Termination of Existing Credit Agreement
99




iii

--------------------------------------------------------------------------------




SCHEDULES:
Schedule 2.01A – Revolving Commitments
Schedule 2.01B – Letter of Credit Commitments
Schedule 2.01C – Swingline Commitments


EXHIBITS:
Exhibit 1.1A     --     Form of Assignment and Assumption (Section 1.01)
Exhibit 1.1B     --     Form of Joinder Agreement (Section 1.01)
Exhibit 2.03    --    Form of Borrowing Request
Exhibit 2.08    --    Form of Interest Election Request
Exhibit 2.10(e)    --    Form of Revolving Credit Note
Exhibit 2.17    --    Forms of U.S. Tax Compliance Certificates
Exhibit 5.01(c)    --    Form of Compliance Certificate







iv

--------------------------------------------------------------------------------




CREDIT AGREEMENT (this “Agreement”) dated as of March 24, 2016 (the “Effective
Date”), among FEI Company, FEI Electron Optics International B.V. and FEI
Electron Optics B.V., as Borrowers, the Guarantors party hereto, the Lenders
party hereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Bank of
America, N.A., as Syndication Agent and U.S. Bank National Association, as
Documentation Agent.
PRELIMINARY STATEMENT:
WHEREAS, the Borrowers have requested the Lenders and the Administrative Agent
to enter into this Agreement and extend the loans herein described, and said
parties have agreed to do so pursuant to the terms hereof;
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
parties hereto agree as follows:
ARTICLE I
Definitions
Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreed Currencies” means (a) Dollars, (b) Euros and (c) any other currency
(i) that is a lawful currency readily available and freely transferable and
convertible into Dollars, (ii) for which a LIBOR Screen Rate is available and
(iii) that is agreed to by the Administrative Agent and all of the Lenders.
“Agreement” has the meaning set forth in the introductory paragraph hereof.

-1

--------------------------------------------------------------------------------




“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for an Interest Period of
one month for such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%; provided that the Adjusted LIBO Rate for any
day shall be based on the LIBO Rate at approximately 11:00 a.m. London time on
such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the FRBNY Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the FRBNY Rate or
the Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Margin” means, on any day, the applicable per annum percentage set
forth at the appropriate intersection in the table shown below, based on the
Leverage Ratio for the most recently ended trailing four-quarter period with
respect to which the Company is required to have delivered the financial
statements pursuant to Section 5.01 (as such Leverage Ratio is calculated in the
Compliance Certificate delivered under Section 5.01(c) by the Company in
connection with such financial statements):
Level
Leverage Ratio
Eurocurrency Margin
ABR Margin
I
X < 1.00
1.000%
0.000%
II
1.75 > X ≥ 1.00
1.125%
0.125%
III
2.50 >X ≥ 1.75
1.250%
0.250%
IV
X > 2.50
1.500%
0.500%



Each change in the Applicable Margin shall take effect on each date on which
such financial statements and Compliance Certificate are required to be
delivered pursuant to Section 5.01, commencing with the date on which such
financial statements and Compliance Certificate are required to be delivered for
the four-quarter period ending March 31, 2016. Notwithstanding the foregoing,
for the period from the Effective Date through the date the financial statements
and Compliance Certificate are required to be delivered pursuant to Section 5.01
for the fiscal quarter ended March 31, 2016, the Applicable Margin shall be
determined at Level I. In the event that any financial statement delivered
pursuant to Section 5.01 is shown to be inaccurate when delivered (regardless of
whether this Agreement or the Revolving Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, and only
in such case, then the Company shall immediately (i) deliver to the
Administrative Agent corrected financial statements for such Applicable Period,
(ii) determine the Applicable Margin for such Applicable Period based upon the
corrected financial statements, and (iii) immediately pay to the Administrative
Agent the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with Section 2.18. This
provision is in addition to the rights of the Administrative Agent and the
Lenders with respect to

-2

--------------------------------------------------------------------------------




Section 2.13(c) and their other respective rights under this Agreement. If the
Company fails to deliver the financial statements and corresponding Compliance
Certificate to the Administrative Agent at the time required pursuant to Section
5.01, then effective as of the date such financial statements and corresponding
Compliance Certificate were required to be delivered pursuant to Section 5.01,
the Applicable Margin shall be determined at Level IV and shall remain at such
level until the date such financial statements and corresponding Compliance
Certificate are so delivered by the Company.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Revolving Commitments represented by such Lender’s Revolving Commitment;
provided that in the case of Section 2.22 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the total Revolving
Commitments (disregarding any Defaulting Lender’s Commitment) represented by
such Lender’s Revolving Commitment. If the Revolving Commitments have terminated
or expired, the Applicable Percentages shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments
and to any Lender’s status as a Defaulting Lender at the time of determination.
“Approved Fund” has the meaning assigned to such term in Section 10.04(b).
“Asset Sale” means the sale, transfer, lease or disposition by the Company or
any of its Subsidiaries to any Person other than the Company or any of its
Subsidiaries of (a) any Equity Interest of any of the Company’s Subsidiaries
(other than nominal numbers of directors’ qualifying shares or shares issued in
connection with local ownership requirements with respect to Foreign
Subsidiaries), (b) substantially all of the assets of any division or line of
business of the Company or any of its Subsidiaries, or (c) any other assets
(whether tangible or intangible) of the Company or any of its Subsidiaries
including, without limitation, any accounts receivable (other than (i) inventory
sold or leased in the ordinary course of business, (ii) non-exclusive licensing
of intellectual property and exclusive licensing of intellectual property with
respect to a limited geographic area, a particular field of use or for a limited
period of time; (iii) Permitted Investments, and (iv) obsolete, worn out or
surplus equipment).
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in the
form of Exhibit 1.1A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
all of the Revolving Commitments as set forth herein.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council

-3

--------------------------------------------------------------------------------




of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrowers” means the Company and each Foreign Borrower and “Borrower” means any
one of them.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03 and substantially in the form attached hereto as Exhibit 2.03
or such other form acceptable to the Administrative Agent.
“Business Acquisition” means (a) an Investment by the Company or any of its
Subsidiaries in any other Person pursuant to which such Person shall become a
Subsidiary or shall be merged into or consolidated with the Company or any of
its Subsidiaries or (b) an acquisition by the Company or any of its Subsidiaries
of the property and assets of any Person (other than a Subsidiary) that
constitute all or substantially all of the assets of such Person or any division
or other business unit of such Person.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York are authorized or required by
Law to remain closed; provided that, when used in connection with a Eurocurrency
Loan the term “Business Day” shall also exclude any day on which banks are not
open for dealings in the relevant Agreed Currency in the London interbank market
or the principal financial center of such Agreed Currency (and, if the
Borrowings which are the subject of a borrowing, drawing, payment, reimbursement
or rate selection are denominated in Euros, the term “Business Day” shall also
exclude any day that is not a TARGET Day).
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders or
Lenders, as collateral for LC Exposure or obligations of Lenders to fund
participations in respect of Letters of Credit, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Lender shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable Issuing Lender.

-4

--------------------------------------------------------------------------------




“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, automated clearinghouse and other cash management
arrangements made or entered into at any time, or in effect at any time, whether
directly or indirectly, and whether as a result of assignment or transfer or
otherwise, between the Company or any Subsidiary and any Cash Management Bank.
“Cash Management Bank” means a Lender or Affiliate of a Lender that is a party
to a Cash Management Agreement, in its capacity as party to such Cash Management
Agreement; provided, however that if such Person ceases to be a Lender or an
Affiliate of a Lender, such Person shall no longer be a “Cash Management Bank.”
“CFC” means a “controlled foreign corporation” as defined in Section 957 of the
Code.
“Change in Control” means (a) any Person or group (within the meaning of
Rule 13d-5 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934 as in effect on the date hereof) shall become the
beneficial owner (as defined in Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934 as in effect on the date
hereof) of issued and outstanding Equity Interests of the Company representing
more than 35% of the aggregate voting power in elections for directors of the
Company on a fully diluted basis; or (b) a majority of the members of the board
of directors of the Company shall cease to be either (i) Persons who were
members of the board of directors on the Effective Date or (ii) Persons who
became members of such board of directors after the Effective Date and whose
election or nomination was approved by a vote or consent of the majority of the
members of the board of directors that are either described in clause (i) above
or who were elected under this clause (ii).
“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Incremental Term Loans of any Series or Swingline Loans and (b) any Commitment,
refers to whether such Commitment is a Revolving Commitment or an Incremental
Term Loan Commitment of any Series.

-5

--------------------------------------------------------------------------------




“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to any Lender, the sum of such Lender’s
Revolving Commitment and Incremental Term Loan Commitment of any Series (as the
context may require).
“Commitment Fee Rate” means, on any day, the applicable per annum percentage set
forth at the appropriate intersection in the table shown below, based on the
Leverage Ratio for the most recently ended trailing four-quarter period with
respect to which the Company is required to have delivered the financial
statements pursuant to Section 5.01 (as such Leverage Ratio is calculated on the
Compliance Certificate delivered under Section 5.01(c) by the Company in
connection with such financial statements):
Level
Leverage Ratio
Commitment Fee Rate
I
X < 1.00
0.100%
II
1.75 > X ≥ 1.00
0.125%
III
2.50 >X ≥ 1.75
0.150%
IV
X > 2.50
0.200%



Each change in the Commitment Fee Rate shall take effect on each date on which
such financial statements and Compliance Certificate are required to be
delivered pursuant to Section 5.01, commencing with the date on which such
financial statements and Compliance Certificate are required to be delivered for
the four-quarter period ending March 31, 2016. Notwithstanding the foregoing,
for the period from the Effective Date through the date the financial statements
and Compliance Certificate are required to be delivered pursuant to Section 5.01
for the fiscal quarter ended March 31, 2016, the Commitment Fee Rate shall be
determined at Level I. In the event any financial statement delivered pursuant
to Section 5.01 is shown to be inaccurate when delivered (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to a higher
Commitment Fee Rate for any period (an “Applicable Commitment Fee Period”) than
the Commitment Fee Rate applied for such Applicable Commitment Fee Period, and
only in such case, then the Company shall immediately (i) deliver to the
Administrative Agent corrected financial statements for such Applicable
Commitment Fee Period, (ii) determine the Commitment Fee Rate for such
Applicable Commitment Fee Period based on the corrected financial statements,
and (iii) immediately pay to the Administrative Agent the additional accrued
commitment fees owing as a result of such increased Commitment Fee Rate for such
Applicable Commitment Fee Period, which payment shall be promptly applied in
accordance with Section 2.12(a). This provision is in addition to the rights of
the Administrative Agent and Lenders with respect to Section 2.13(c) and their
other respective rights under this Agreement. If the Company fails to deliver
the financial statements and corresponding Compliance Certificate to the
Administrative Agent at the time required pursuant to Section 5.01, then
effective as of the date such financial statements and corresponding Compliance
Certificate were required to be delivered pursuant to Section 5.01, the
Commitment Fee Rate shall be determined at Level IV and shall remain at such
level until the date such financial statements and corresponding Compliance
Certificate are so delivered by the Company.

-6

--------------------------------------------------------------------------------




“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” means FEI Company, an Oregon corporation.
“Compliance Certificate” has the meaning assigned to such term in Section
5.01(c).
“Computation Date” has the meaning assigned to such term in Section 2.04.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any Person, for any period, Consolidated Net
Operating Income of such Person for such period, plus (a) depreciation and
amortization expense, (b) federal, state, local and foreign income taxes paid or
accrued, (c) interest expense, (d) stock based compensation expense,
(e) purchased or capitalized in-process research expense written down or off on
such Person’s balance sheet during such period, (f) other write-downs or
non-cash asset impairment, (g) any non-cash charge with respect to the
amortization of the value or cost of a derivative instrument, (h) cash charges
for such period related to acquisitions, including related integration costs,
and (i) severance and retention costs related to the acquisitions for such
period, and restructuring costs, in each case, determined in accordance with
GAAP on a consolidated basis for such Person and its Subsidiaries.
Notwithstanding the foregoing, the aggregate amount of add-backs permitted
pursuant to clauses (h) and (i) above shall not exceed 20% of Consolidated
EBITDA for the applicable four-quarter period.
“Consolidated Net Operating Income” means, for any Person, for any period, the
net income or loss of such Person for such period determined on a consolidated
basis in accordance with GAAP, plus or minus any non-recurring items, minus all
non-cash items increasing consolidated net income.
“Consolidated Pro Forma EBITDA” means, for any Person, for any period,
Consolidated EBITDA of such Person, plus Consolidated EBITDA of any entity
acquired by such Person or any Subsidiary of such Person during such period as
if such acquisition occurred on the first day of such period.
“Consolidated Revenue” means, for any Person, for any period, revenue of such
Person and its Subsidiaries on a consolidated basis, for such period.
“Consolidated Total Assets” means total assets of the Company and its
Subsidiaries on a consolidated basis, determined in accordance with GAAP, as set
forth on the consolidated financial statements of the Company most recently
delivered pursuant to Section 4.01(f) or Section 5.01, as applicable.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person through the
ability to exercise voting power. “Controlling” and “Controlled” have meanings
correlative thereto.

-7

--------------------------------------------------------------------------------




“CRR” means Regulation (EU) no. 575/2013 of 26 June 2013 on prudential
requirements for credit institutions and investments firms and amending
regulation (EU) No. 648/2012.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Default Rate” means (a) with respect to the Loans, the rate otherwise
applicable to such Loans plus 2%, and (b) with respect to all other amounts, the
rate otherwise applicable to ABR Loans plus 2%.
“Defaulting Lender” means, subject to Section 2.22, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied or (ii) pay to the Administrative Agent, any Issuing
Lender, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participations in Letters of
Credit or Swingline Loans) within two Business Days of the date when due,
(b) has notified the Company, the Administrative Agent, any Issuing Lender, the
Swingline Lender or any Lender in writing that it does not intend to comply with
its funding obligations hereunder or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and indicates that such position is based upon such
Lender’s determination that a condition precedent (specifically identified and
including the particular default, if any) to funding cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Company, to confirm in writing to the Administrative Agent and the
Company that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Company) or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors, custodian or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of any
ownership or acquisition of any equity interest in such Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender

-8

--------------------------------------------------------------------------------




(or such Governmental Authority) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Lender. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.22) upon delivery of written notice of such determination to the
Company, each Issuing Lender, the Swingline Lender and each Lender.
“Disclosure Letter” means that certain letter, dated as of the Effective Date,
containing certain schedules, delivered by the Company to the Administrative
Agent and the Lenders.
“Dollar Amount” of any currency at any date means (a) the amount of such
currency if such currency is Dollars or (b) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04 (or on or as of such other date as expressly
provided for herein).
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary of the Company that is not a Foreign
Subsidiary.
“Dutch Non-Public Lender” means (a) until the publication of an interpretation
of “public” as referred to in the CRR by the relevant authority or authorities,
an entity that provides repayable funds to a Foreign Borrower for a minimum
amount of €100,000 (or its equivalent amount in another currency) or an entity
otherwise qualifying as not forming part of the public; or (b) following the
publication of an interpretation of “public” as referred to in the CRR by the
relevant authority or authorities, an entity that shall qualify as not forming
part of the public on the basis of such interpretation.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” has the meaning given in the preamble hereto.

-9

--------------------------------------------------------------------------------




“Environmental Laws” means all Laws, notices or agreements issued, promulgated
or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing; provided that “Equity Interests” shall not include any Indebtedness
that is convertible into or exchangeable for any such Equity Interest.
“Equivalent Amount” of any currency with respect to any amount in Dollars at any
date means the equivalent in such currency of such amount in Dollars, calculated
on the basis of the Exchange Rate for such currency at 11:00 a.m., London time,
on the date on or as of which such amount is to be determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,

-10

--------------------------------------------------------------------------------




concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro”, “Euros” and “€” mean the single currency of the participating member
states of the European Union.
“Eurocurrency” when used in reference to a currency, means an Agreed Currency,
and when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., London time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., London time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent, after
consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
“Excluded Subsidiary” means any Domestic Subsidiary (a) that is an Immaterial
Subsidiary, (b) substantially all of the assets of which consist of Equity
Interests in one or more CFCs, or such Equity Interests and intercompany
obligations owed by such CFCs, (c) that is directly or indirectly owned by a CFC
or (d) that is prohibited or restricted by applicable Law from providing a
guarantee for so long as such prohibition or restriction exists, or if such
guarantee would require Governmental Approval, unless such Governmental Approval
has been received.
“Existing Credit Agreement” means that certain Credit Agreement dated as of June
4, 2008, among the Company, the guarantors party thereto, the lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent, as amended.

-11

--------------------------------------------------------------------------------




“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Revolving Commitment (other than pursuant to an
assignment request by the Company under Section 2.19(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate.
“Fee Letter” means the letter agreement dated February 19, 2016, between the
Company and the Administrative Agent pertaining to certain fees payable to the
Administrative Agent.

-12

--------------------------------------------------------------------------------




“Financial Officer” means the Chief Financial Officer, principal accounting
officer, treasurer or controller of the Company.
“Foreign Borrower” means each of FEI Electron Optics International BV and FEI
Electron Optics BV.
“Foreign Currencies” means Agreed Currencies other than Dollars.
“Foreign Currency Sublimit” means $100,000,000.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary of the Company that is a CFC.
“FRBNY” means the Federal Reserve Bank of New York.
“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “FRBNY Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by such
Issuing Lender other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swingline Loans made by the Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.
“Funded Indebtedness” means Indebtedness of the Company and its Subsidiaries on
a consolidated basis evidenced by a note, bond, debenture or similar item with
regularly scheduled interest payments and a maturity date.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Approval” means (a) any authorization, consent, approval, license,
waiver, or exemption, by or with; (b) any notice to; (c) any declaration of or
with; or (d) any

-13

--------------------------------------------------------------------------------




registration by or with, or any other action or deemed action by or on behalf
of, any Governmental Authority.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.
“Guarantees” means the guarantees issued pursuant to this Agreement as contained
in Article IX.
“Guarantor” means the Company and, subject to Section 9.08, each Person listed
on the signature pages hereof as a Guarantor and each Person that becomes a
Guarantor hereafter pursuant to Section 5.09.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Immaterial Subsidiary” means any Domestic Subsidiary (a) the total assets of
which for the most recently ended fiscal quarter (determined on a consolidated
basis for such Subsidiary and its Subsidiaries) are less than or equal to 5% of
Consolidated Total Assets and (b) for which the Consolidated Revenue
attributable to such Subsidiary and its Subsidiaries for the most recently ended
fiscal quarter (determined on a consolidated basis for such Subsidiary and its
Subsidiaries) is less than or equal to 5% of the Company’s Consolidated Revenue
for the most recently ended fiscal quarter; provided that (x) the total assets
of all Immaterial Subsidiaries shall not exceed 15% of Consolidated Total Assets
and (y) the total Consolidated Revenue attributable to all Immaterial
Subsidiaries (and their Subsidiaries) shall not exceed 15% of the Company’s
Consolidated Revenue. The Immaterial Subsidiaries as of the Effective Date are
set forth on Schedule 1.01A to the Disclosure Letter.

-14

--------------------------------------------------------------------------------




“Impacted Interest Period” has the meaning assigned to such term in the
definition of LIBO Rate.
“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Loan Commitment.
“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrowers, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Loan Commitments of any Series or Incremental
Revolving Commitments and effecting such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.20.
“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.
“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.20, to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Credit Exposure under such Incremental Facility Agreement.
“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.
“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loan Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant an Incremental Facility
Agreement and Section 2.20, to make Incremental Term Loans of any Series
hereunder, expressed as an amount representing the maximum principal amount of
the Incremental Term Loans of such Series to be made by such Lender.
“Incremental Term Loans” means any term loans made pursuant to Section 2.20.
“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder

-15

--------------------------------------------------------------------------------




of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all guarantees by
such Person of Indebtedness of others, (h) the principal portion of all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Notwithstanding anything to the contrary in the
foregoing, the term “Indebtedness” shall not include contingent post-closing
purchase price adjustments or earn-out or indemnifications to which the seller
in any Business Acquisition permitted hereunder may become entitled or for which
the Company or any Subsidiary may become obligated in connection with any sale,
transfer or other disposition of assets permitted under this Agreement.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligor under any Loan
Document and (b) to the extent not otherwise described in (a), Other Taxes.
“Ineligible Institution” has the meaning assigned to such term in Section
10.04(b).
“Interest Coverage Ratio” means, as of the end of any fiscal quarter, the ratio
of (a) Consolidated Pro Forma EBITDA of the Company for the four quarter period
then ended to (b) actual cash interest paid by the Company and its Subsidiaries
on a consolidated basis during such period.
“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.08 and substantially in the
form attached hereto as Exhibit 2.08 or such other form reasonably acceptable to
the Administrative Agent.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the relevant Borrower may elect; provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period pertaining to a Eurocurrency

-16

--------------------------------------------------------------------------------




Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen
Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time.
“Investment” means any investment in any Person, whether by means of a purchase
of Equity Interests or debt securities, capital contribution, loan, guarantee,
time deposit or other similar investments (but not including any demand
deposit).
“Issuing Lender” means each of JPMorgan Chase Bank, N.A. and Bank of America,
N.A., each in its capacity as the issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.06(i). Each Issuing Lender
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Lender, in which case the term “Issuing Lender”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.
“Joinder Agreement” means an agreement substantially in the form of Exhibit
1.1B.
“Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations, Government Approvals and Orders of all Governmental Authorities,
whether now or hereafter in effect.
“LC Disbursement” means a payment made by an Issuing Lender pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrowers at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.
“Lender Swap Agreement” means any Swap Agreement between the Company or any
Subsidiary and any Lender or any Affiliate of a Lender which Swap Agreement is
in existence on the Effective Date or which is entered into while such Person is
a Lender or an Affiliate of a Lender even if such Person ceases to be a Lender
or an Affiliate of a Lender after entering into such Swap Agreement.

-17

--------------------------------------------------------------------------------




“Lenders” means the Persons listed on Schedule 2.01A as Lenders and any other
Person that shall have become a Lender hereunder pursuant to Section 2.20 or
pursuant to an Assignment and Assumption or other documentation contemplated
hereby, other than any such Person that ceases to be a party hereto pursuant to
an Assignment and Assumption or other documentation contemplated hereby. Unless
the context otherwise requires, the term “Lenders” includes the Swingline
Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Commitment” means, with respect to each Issuing Lender, the
commitment of such Issuing Lender to issue Letters of Credit hereunder. The
initial amount of each Issuing Lender’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Lender has entered into an Assignment and
Assumption, the amount set forth for such Issuing Lender as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent.
“Leverage Ratio” means, as of the end of any fiscal quarter, the ratio of
(a) the sum of (i) total Funded Indebtedness as of such date, minus (ii) cash
plus Permitted Investments held by the Company in excess of $100,000,000 to
(b) Consolidated Pro Forma EBITDA of the Company for the four quarter period
then ended.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such Agreed Currency
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does not
appear on either of such Reuters pages, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (in each
case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, on the
Quotation Day for such Agreed Currency and Interest Period; provided that, if
the LIBOR Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement; provided, further, that if a LIBOR
Screen Rate shall not be available at such time for such Interest Period (the
“Impacted Interest Period”), then the LIBO Rate for such Agreed Currency and
such Interest Period shall be the Interpolated Rate; provided that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
LIBO Rate.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge or security interest in, on or of such asset, and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset.

-18

--------------------------------------------------------------------------------




“Limited Conditionality Acquisition” has the meaning assigned to such term in
Section 2.20.
“Limited Conditionality Acquisition Agreement” has the meaning assigned to such
term in Section 2.20.
“Loan Documents” means this Agreement, any applications for Letters of Credit,
and any agreements between the Borrowers and an Issuing Lender regarding such
Issuing Lender’s Letter of Credit Commitment or the respective rights and
obligations between the Borrowers and such Issuing Lender in connection with the
issuance of Letters of Credit and reimbursement agreements relating thereto, the
Incremental Facility Agreements and the Fee Letter (except that the Fee Letter
shall not be considered a “Loan Document” for purposes of Section 10.02(b)).
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means (a) Portland, Oregon time in the case of a Loan, Borrowing or
LC Disbursement denominated in Dollars and (b) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean Amsterdam, Netherlands time unless
otherwise notified by the Administrative Agent).
“Material Acquisition” means a Business Acquisition for which the aggregate
consideration exceeds $100,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Obligors to perform their
Obligations under the Loan Documents, (c) the validity or enforceability of any
of the Loan Documents, or (d) the rights and remedies of the Administrative
Agent and the Lenders under the Loan Documents.
“Material Indebtedness” means Indebtedness or obligations in respect of one or
more Swap Agreements, of any one or more of the Company and its Subsidiaries in
an aggregate principal amount exceeding $50,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Company
or any of its Subsidiaries in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Company or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
“Material Subsidiary” means any Domestic Subsidiary that is not an Excluded
Subsidiary.
“Maturity Date” means March 24, 2021.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

-19

--------------------------------------------------------------------------------




“Non-Consenting Lender” has the meaning assigned to such term in Section
10.02(d).
“Obligations” means, without duplication, (a) all principal, interest (including
post-petition interest), fees, reimbursements, indemnifications and other
amounts now or hereafter owed by the Borrowers or any of the Guarantors to the
Lenders, the Swingline Lender, any Issuing Lender or the Administrative Agent
under this Agreement or any other Loan Document, including such obligations with
respect to Letters of Credit, (b) all obligations of the Company or any
Subsidiary in respect of Lender Swap Agreements and (c) all obligations of the
Company or any Subsidiary in respect of Cash Management Agreements; provided
that the Obligations shall specifically exclude the Excluded Swap Obligations.
“Obligors” means the Borrowers and each Guarantor.
“Order” means an order, writ, judgment, award, injunction, decree, ruling or
decision of any Governmental Authority or arbitrator.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, receipt payments under, receipted or perfected a secured
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the FRBNY shall commence to
publish such composite rate).
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may reasonably determine)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Loan or LC
Disbursement, plus any taxes, levies, imposts,

-20

--------------------------------------------------------------------------------




duties, deductions, charges or withholdings imposed upon, or charged to, the
Administrative Agent by any relevant correspondent bank in respect of such
amount in such relevant currency.
“Participant” has the meaning set forth in Section 10.04.
“Participant Register” has the meaning set forth in Section 10.04.
“Patriot Act” has the meaning set forth in Section 10.14.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes, assessments or other governmental charges
that are not yet due, or delinquent for a period of not more than 30 days or
impose no penalties for non-payment or are being contested in compliance with
Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    Liens of financial institutions on accounts or deposits maintained
therein to the extent arising by operation of law or within the documentation
establishing said account to the extent same secure charges, fees and expenses
owing or potentially owing to said institution;
(f)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01;
(g)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any of its Subsidiaries;
(h)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection within the importation of
goods;
(i)    Liens on insurance proceeds securing the premium of financed insurance
proceeds;

-21

--------------------------------------------------------------------------------




(j)    licenses of intellectual property in the ordinary course of business;
(k)    any interest or title of a lessor or sublessor under any lease of real
property or personal property; and
(l)    Liens in favor of a banking or other financial institution arising as a
matter of law or in the ordinary course of business under customary terms and
conditions encumbering deposits or other funds maintained with such institution
including bankers’ liens, rights of set-off or similar rights and remedies;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Indebtedness” means Indebtedness that the Company and its
Subsidiaries are permitted to create, incur, assume or permit to exist pursuant
to Section 6.01.
“Permitted Investments” means investments made pursuant to the Company’s cash
management investment policy in the form attached as Schedule 1.01B to the
Disclosure Letter, as amended from time to time with the consent of the
Administrative Agent, such consent (which will be presumed given if no objection
by the Administrative Agent is received by the Company within five Business Days
of notice thereof to the Administrative Agent) not to be unreasonably withheld.
“Permitted Junior Indebtedness” means unsecured subordinated Indebtedness of the
Company; provided that such Indebtedness (a) is subordinate in payment to the
Obligations pursuant to subordination provisions that are customary in the
market for such Indebtedness as reasonably determined in writing by the
Administrative Agent, (b) does not have a maturity date shorter than six months
following the Maturity Date and (c) has terms that taken as a whole are no more
restrictive than the terms of the Loan Documents, provided that after giving
effect to the issuance of such Indebtedness, no Default or Event of Default
shall have occurred or be continuing or would occur as a result thereof.
“Permitted Liens” means Liens that the Company and its Subsidiaries are
permitted to create, incur, assume or permit to exist pursuant to Section 6.02.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office located in New York City; each change in the Prime Rate shall
be effective from and including the date such change is publicly announced as
being effective.

-22

--------------------------------------------------------------------------------




“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Obligor
(other than the Foreign Borrowers) that has total assets exceeding $10,000,000
at the time the relevant guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other Person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period:
(a)    if the currency is Euro, two (2) TARGET Days before the first day of such
Interest Period; or
(b)    for any other currency, two (2) Business Days before the first day of
such Interest Period,
unless, in each case, market practice differs in the relevant market for any
currency, in which case the Quotation Day for that currency will be determined
by the Administrative Agent in accordance with market practice in the relevant
market (and if quotations would normally be given by leading banks in the
relevant market on more than one day, the Quotation Day will be the last of
those days).
“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Lender, as applicable.
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.
“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Company. No Lender shall be
obligated to be a Reference Bank without its consent.
“Register” has the meaning set forth in Section 10.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

-23

--------------------------------------------------------------------------------




“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Revolving Commitments representing 50.1% or more of the sum of the
total Revolving Credit Exposures and unused Revolving Commitments at such time.
“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C.
§9601(24), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to: (i) clean up, remove, treat, abate, or in any other
way address any Hazardous Material in the environment; (ii) prevent the release
or threatened release of any Hazardous Material; or (iii) perform studies and
investigations in connection with, or as a precondition to, clause (i) or (ii)
above.
“Responsible Officer” means the Chief Executive Officer, Chief Financial Officer
or General Counsel of the Company.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Company, or any of its Subsidiaries.
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section
2.09, (b) increased from time to time pursuant to Section 2.20 and (c) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01A, or in the Assignment and Assumption
or other documentation contemplated hereby pursuant to which such Lender shall
have assumed its Revolving Commitment, as applicable. The initial aggregate
amount of the Lenders’ Revolving Commitments is $200,000,000.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“Sanctioned Country” means at any time, a country, region or territory which is
itself, or whose government is, the subject or target of any Sanctions (as of
the date hereof, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, Her Majesty’s Treasury of the United Kingdom, the United Nations Security
Council, the European Union or any European Union member

-24

--------------------------------------------------------------------------------




state, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Series” has the meaning assigned to such term in Section 2.20.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise indicated,
“Subsidiary” shall mean a Subsidiary of the Company.
“Swap Agreement” means any swap, forward, future or derivative transaction or
option or similar agreement involving, or settled by reference to, one or more
rates, currencies, commodities, equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided that the following shall be excluded from this
definition: (a) any of the foregoing involving, or settled by reference to,
Equity Interests of the Company and entered into or issued in connection with
compensatory arrangements for directors, officers, employees or consultants of
the Company or any of the Subsidiaries, (b) any of the foregoing that is, or at
the election of the issuer may be, settled (after payment of any premium for any
option or any prepayment under any forward contract) through the issuance of
debt instruments or securities issued by, or Equity Interests of, the Company,
and (c) any of the foregoing to the extent it constitutes a derivative

-25

--------------------------------------------------------------------------------




embedded in a convertible security issued by the Company that involves, or is
settled by reference to, Equity Interests of the Company (including, for
avoidance of doubt, “net share settled” convertible securities).
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” means as to any Lender (a) the amount set forth opposite
such Lender’s name on Schedule 2.01C or (b) if such Lender has entered into an
Assignment and Assumption, the amount set forth for such Lender as its Swingline
Commitment in the Register maintained by the Administrative Agent.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time related to Swingline Loans other than any
Swingline Loans made by such Lender in its capacity as a Swingline Lender and
(b) if such Lender shall be the Swingline Lender, the aggregate principal amount
of all Swingline Loans made by such Lender outstanding at such time (to the
extent that the other Lenders shall not have funded their participations in
Swingline Loans).
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder or such other party as is designated in writing as the
Swingline Lender by the then current Swingline Lender, the Administrative Agent
and the Company.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“TARGET Day” means any day on which the Trans-European Automatic Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in Euros.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other changes imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Transactions” means the execution, delivery and performance by the Obligors of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.S. Person” means any Person that is a “United Stated Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f).

-26

--------------------------------------------------------------------------------




“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Obligor and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
Section 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (c) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

-27

--------------------------------------------------------------------------------




ARTICLE II
The Credits
Section 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrowers in Agreed
Currencies from time to time during the Availability Period in an aggregate
principal amount that will not result in (a) subject to Sections 2.04 and 2.11,
the Dollar Amount of such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Commitment, (b) subject to Sections 2.04 and 2.11, the sum of
the Dollar Amount of the total Revolving Credit Exposures exceeding the
aggregate Revolving Commitments or (c) subject to Sections 2.04 and 2.11, the
Dollar Amount of the total outstanding Revolving Loans and LC Exposure, in each
case denominated in Foreign Currencies, exceeding the Foreign Currency Sublimit.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
Section 2.02    Loans and Borrowings.
(a)    Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Revolving Commitments. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Revolving Commitments of the Lenders are several and no Lender
shall be responsible for any other Lender’s failure to make Loans as required.
(b)    Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurocurrency Loans as the relevant Borrower may request in
accordance herewith; provided that each ABR Loan shall be made entirely in
Dollars. Subject to Section 2.02(e), each Lender at its option may make any Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the relevant Borrower to repay such Loan in accordance with the
terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, if such Borrowing is denominated in a Foreign
Currency, 1,000,000 units of such currency) and not less than $1,000,000 (or, if
such Borrowing is denominated in a Foreign Currency, 1,000,000 units of such
currency). At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to (i) the entire unused balance of the total Revolving Commitments, (ii)
that which is required to repay a Swingline Loan, or (iii) that which is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is not less than
$100,000. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of ten
(10) Eurocurrency Borrowings outstanding.

-28

--------------------------------------------------------------------------------




(d)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
(e)    The portion of the initial Borrowing made by any Lender to a Foreign
Borrower shall at all times be provided by a Lender that is a Dutch Non-Public
Lender.
Section 2.03    Requests for Borrowings. To request a Revolving Borrowing, the
relevant Borrower shall notify the Administrative Agent of such request (a) in
the case of a Eurocurrency Borrowing denominated in Dollars, by telephone not
later than 9:00 a.m., Portland, Oregon time, three (3) Business Days before the
date of the proposed Borrowing, (b) in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency, in writing not later than 12:00 p.m., Local
Time, three (3) Business Days before the date of the proposed Borrowing and (c)
in the case of an ABR Revolving Borrowing, by telephone not later than 9:00
a.m., Portland, Oregon time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request signed by the relevant Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(iv)    in the case of a Eurocurrency Borrowing, the Agreed Currency and the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and
(v)    the location and number of the relevant Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Borrowing is specified for Dollar denominated
Loans, then the requested Borrowing shall be an ABR Borrowing. If no Interest
Period is specified with respect to any requested Eurocurrency Borrowing, then
the relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
Section 2.04    Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of

-29

--------------------------------------------------------------------------------




(a)    each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing;
(b)    the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit; and
(c)    all outstanding Revolving Loans and the LC Exposure on and as of the last
Business Day of each calendar quarter and, during the continuation of an Event
of Default, on any other Business Day elected by the Administrative Agent in its
discretion or upon instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
Computation Date with respect to each Borrowing, Letter of Credit or LC Exposure
for which a Dollar Amount is determined on or as of such day.
Section 2.05    Swingline Loans.
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans in Dollars to the Company from time to
time during the Availability Period in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding the Swingline Lender’s Swingline
Commitment or (ii) the Swingline Lender’s Revolving Credit Exposure exceeding
its Revolving Commitment; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Company may borrow, prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 10:00
a.m., Portland, Oregon time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Company. The Swingline Lender shall make each Swingline Loan available to
the Company to such account or accounts of the Company designated by the Company
in its Borrowing Request (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the relevant Issuing Lender) by 1:00 p.m., Portland, Oregon time,
on the requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 8:00 a.m., Portland, Oregon time, on any Business Day
require the Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as

-30

--------------------------------------------------------------------------------




provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default or
reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Company of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Company (or other party on behalf of
the Company) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid by the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company of any default in the payment thereof.
Section 2.06    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, each
Borrower may request the issuance of Letters of Credit denominated in Agreed
Currencies for its own account or the account of any of its Subsidiaries, in a
form reasonably acceptable to the Administrative Agent and the relevant Issuing
Lender, at any time and from time to time during the Availability Period;
provided that any initial issuance of a Letter of Credit to a Foreign Borrower
shall at all times be provided by an Issuing Lender that is a Dutch Non-Public
Lender. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by any Borrower to, or entered into by
any Borrower with, any Issuing Lender relating to any Letter of Credit, the
terms and conditions of this Agreement shall control. Notwithstanding anything
herein to the contrary, no Issuing Lender shall have any obligation hereunder to
issue, and shall not issue, any Letter of Credit the proceeds of which would be
made available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any Sanctioned Country or (ii) in any manner that would
result in a violation of any Sanctions by any party to this Agreement.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the relevant Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the relevant Issuing

-31

--------------------------------------------------------------------------------




Lender) to the relevant Issuing Lender and the Administrative Agent (reasonably
in advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the Agreed
Currency applicable thereto, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. If requested by an Issuing Lender, the relevant Borrower
also shall submit a letter of credit application on such Issuing Lender’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the relevant Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) subject to Sections 2.04 and 2.11,
the Dollar Amount of the LC Exposure shall not exceed $50,000,000, (ii) subject
to Sections 2.04 and 2.11, the sum of (x) the aggregate undrawn amount of all
outstanding Letters of Credit issued by any Issuing Lender at such time plus (y)
the aggregate amount of all LC Disbursements made by such Issuing Lender that
have not yet been reimbursed by or on behalf of the Borrowers at such time shall
not exceed such Issuing Lender’s Letter of Credit Commitment, (iii) the Dollar
Amount of the total Revolving Credit Exposures shall not exceed the total
Revolving Commitments and (iv) subject to Sections 2.04 and 2.11, the Dollar
Amount of the total outstanding Revolving Loans and Letters of Credit, in each
case, denominated in Foreign Currencies, shall not exceed the Foreign Currency
Sublimit.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the relevant Issuing Lender to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date; provided,
however, that any Letter of Credit with a one-year tenor may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (ii) above); provided further that, in
either case, any Letter of Credit may have an expiration date not later than one
year after the fifth Business Day prior to the Maturity Date if the relevant
Borrower has Cash Collateralized such Letter of Credit in an amount equal to
105% of its face value on or prior to the thirtieth day prior to the Maturity
Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Lenders or the Lenders, the relevant Issuing Lender
hereby grants to each Lender, and each Lender hereby acquires from the relevant
Issuing Lender, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the relevant Issuing Lender, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Lender and not
reimbursed by the relevant Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the

-32

--------------------------------------------------------------------------------




relevant Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or an Event of
Default or reduction or termination of the Revolving Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.
(e)    Reimbursement. If the relevant Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit, the relevant Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent in Dollars
the Dollar Amount equal to such LC Disbursement, calculated as of the date such
Issuing Lender made such LC Disbursement (or if such Issuing Lender shall so
elect in its sole discretion by notice to the relevant Borrower, in such other
Agreed Currency which was paid by such Issuing Lender pursuant to such LC
Disbursement in an amount equal to such LC Disbursement) not later than (i) in
the case of an LC Disbursement in Dollars, 9:00 a.m., Portland, Oregon time, on
the date that such LC Disbursement is made, if the relevant Borrower shall have
received notice of such LC Disbursement prior to 7:00 a.m., Portland, Oregon
time, on such date, or, if such notice has not been received by the relevant
Borrower prior to such time on such date, then not later than 9:00 a.m.,
Portland, Oregon time, on the Business Day immediately following the day that
the relevant Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt and (ii) in the case of an LC Disbursement in
a Foreign Currency, 12:00 p.m., Local Time, on the date that such LC
Disbursement is made, if the relevant Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such
notice has not been received by the relevant Borrower prior to such time on such
date, then not later than 12:00 pm., Local Time, on the Business Day immediately
following the day that the relevant Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt and; provided
that, if such LC Disbursement is not less than the Dollar Amount of $100,000,
the relevant Borrower may, subject to the conditions to borrowing set forth
herein, request, in accordance with Section 2.03 or 2.05, that such payment be
financed with (i) to the extent such LC Disbursement was made in Dollars, an ABR
Revolving Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan in an
amount equal to such LC Disbursement and (ii) to the extent such LC Disbursement
was made in a Foreign Currency, a Eurocurrency Revolving Borrowing in such
Foreign Currency in an amount equal to such LC Disbursement and, in each case,
to the extent so financed, the relevant Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan. If the relevant
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the relevant Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
relevant Borrower, in the same manner as provided in Section 2.07 with respect
to Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the relevant Issuing Lender the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the relevant Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the relevant Issuing
Lender or, to the extent that Lenders have made payments

-33

--------------------------------------------------------------------------------




pursuant to this paragraph to reimburse the relevant Issuing Lender, then to
such Lenders and such Issuing Lender as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse an Issuing Lender for
any LC Disbursement (other than the funding of Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the relevant Borrower of its obligation to reimburse such LC Disbursement. If a
Borrower’s reimbursement of, or obligation to reimburse, any amounts in a
Foreign Currency would subject the Administrative Agent, any Issuing Lender or
any Lender to any stamp duty, ad valorem or similar Tax that would not be
payable if such reimbursement were made or required to be made in Dollars, such
Borrower shall, at its option, either (x) pay the amount of any such Tax
requested by the Administrative Agent, the relevant Issuing Lender or the
relevant Lender or (y) reimburse each LC Disbursement made in such Foreign
Currency in Dollars, in an amount equal to the Equivalent Amount, calculated
using the applicable Exchange Rates, on the date such LC Disbursement is made,
of such LC Disbursement.
(f)    Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor the Issuing Lenders, nor any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Lender; provided that the foregoing shall not be construed to excuse any
Issuing Lender from liability to a Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by each Borrower to the extent permitted by applicable law) suffered by
such Borrower that are caused by such Issuing Lender’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Lender (as finally determined by a court of competent jurisdiction),
each Issuing Lender shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Lender may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or

-34

--------------------------------------------------------------------------------




information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Disbursement Procedures. Each Issuing Lender shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The relevant Issuing Lender shall promptly
notify the Administrative Agent and the relevant Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing
Lender has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the relevant
Borrower of its obligation to reimburse such Issuing Lender and the Lenders with
respect to any such LC Disbursement.
(h)    Interim Interest. If any Issuing Lender shall make any LC Disbursement,
then, unless the relevant Borrower shall reimburse such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such reimbursement is due and payable, at the
rate per annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Foreign Currency plus the then effective Applicable
Margin with respect to Eurocurrency Loans); provided that, if the relevant
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the relevant Issuing Lender,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Lender shall
be for the account of such Lender to the extent of such payment.
(i)    Replacement of the Issuing Lender. (i) Any Issuing Lender may be replaced
at any time by written agreement among the Company, the Administrative Agent,
the replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders of any such replacement of any Issuing Lender. At
the time any such replacement shall become effective, the Borrowers shall pay
all unpaid fees accrued for the account of the replaced Issuing Lender pursuant
to Section 2.12(b). From and after the effective date of any such replacement,
(A) the successor Issuing Lender shall have all the rights and obligations of an
Issuing Lender under this Agreement with respect to Letters of Credit to be
issued thereafter and (B) references herein to the term “Issuing Lender” shall
be deemed to refer to such successor or to any previous Issuing Lender, or to
such successor and all previous Issuing Lenders, as the context shall require.
After the replacement of an Issuing Lender hereunder, the replaced Issuing
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.
(ii)    Subject to the appointment and acceptance of a successor Issuing Lender,
any Issuing Lender may resign as an Issuing Lender at any time upon thirty days’
prior notice to the Administrative Agent, the Company and the Lenders, in which
case, such Issuing Lender shall be replaced in accordance with Section 2.06(i).

-35

--------------------------------------------------------------------------------




(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, the Lenders with LC Exposure representing greater than 50%
of the total LC Exposure) demanding the deposit of Cash Collateral pursuant to
this paragraph, the Borrowers shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount of Cash Collateral equal to 105% of the Dollar
Amount of the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that (i) the portions of such amount attributable to undrawn
Letters of Credit or LC Disbursements, in each case denominated in Foreign
Currencies, that the Borrowers are not late in reimbursing shall be deposited in
the applicable Foreign Currencies in the actual amounts of such undrawn Letters
of Credit and LC Disbursements and (ii) the obligation to deposit such Cash
Collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Section 7.01. For purposes of this paragraph, the LC
Exposure attributed to Letters of Credit denominated in Foreign Currencies shall
be calculated using the applicable Exchange Rate on the date notice demanding
cash collateralization is delivered to the Company. The Borrowers shall also
deposit Cash Collateral pursuant to this paragraph as and to the extent required
by Section 2.11(b). Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and discretion of the Administrative Agent and at the Borrowers’ risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the relevant Issuing Lender
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrowers for the LC Exposure at such time or, subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC Exposure,
be applied to satisfy other Obligations. If the Borrowers are required to
provide an amount of cash collateral hereunder, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrowers within three Business
Days after all Events of Default have been cured or waived.
Section 2.07    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds (i) in the
case of Loans in Dollars, by 10:00 a.m., Portland, Oregon time, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the proposed Lenders and (ii) in the case of Loans in Foreign
Currencies, by 12:00 noon, local time, in the city of the Administrative Agent’s
Eurocurrency Payment Office for such currency and at such Eurocurrency Payment
Office for such currency; provided that Swingline Loans shall be made as
provided in Section 2.05. The Administrative Agent will make such Loans
available to the relevant Borrower by promptly crediting the amounts so
received, in like funds, to such account or accounts of such Borrower designated
by it in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance

-36

--------------------------------------------------------------------------------




the reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the relevant Issuing Lender.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or, in the case of an ABR
Borrowing, prior to 10:00 a.m., Portland, Oregon time, on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the relevant Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency) or (ii) in the case of
such Borrower, the interest rate applicable to such Borrowing. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.
Section 2.08    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
relevant Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The relevant
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.
(b)    To make an election pursuant to this Section, the relevant Borrower shall
notify the Administrative Agent of such election by telephone in the case of a
Borrowing denominated in Dollars and in writing in the case of a Borrowing
denominated in a Foreign Currency, in each case, by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request signed by the
relevant Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

-37

--------------------------------------------------------------------------------




(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Agreed
Currency and Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the relevant Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the relevant Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Revolving Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
in respect of which the relevant Borrower fails to deliver an Interest Election
Request at least three (3) Business Days prior to the end of the Interest Period
applicable thereto, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing, (ii)
unless repaid, each Eurocurrency Revolving Borrowing denominated in Dollars
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurocurrency Revolving
Borrowing denominated in a Foreign Currency shall automatically be continued as
a Eurocurrency Borrowing with an Interest Period of one month.
Section 2.09    Termination and Reduction of Revolving Commitments.
(a)    Unless previously terminated, the Revolving Commitments shall terminate
on the Maturity Date.

-38

--------------------------------------------------------------------------------




(b)    The Company may at any time terminate or from time to time reduce the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Company shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the Dollar Amount of the sum of the
Revolving Credit Exposures would exceed the total Revolving Commitments.
(c)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable. Any termination or
reduction of the Revolving Commitments shall be permanent. Each reduction of the
Revolving Commitments shall be made ratably among the Lenders in accordance with
their respective Revolving Commitments.
Section 2.10    Repayment of Loans; Evidence of Debt.
(a)    Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to such Borrower on the Maturity Date in the
currency of such Loan. The Company hereby unconditionally promises to pay to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of (i) the Maturity Date and (ii) the fifth Business Day after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made to the Company, the Company shall repay all Swingline Loans then
outstanding, which may be by the Administrative Agent’s application of the
proceeds of any such Borrowing to such outstanding Swingline Loans.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

-39

--------------------------------------------------------------------------------




(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in the form
attached hereto as Exhibit 2.10(e) or such other form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).
Section 2.11    Prepayment of Loans.
(a)    Each Borrower shall have the right at any time and from time to time to
prepay any Borrowing selected by it in whole or in part, subject to prior notice
in accordance with this paragraph. The relevant Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing in Dollars,
not later than 9:00 a.m., Portland, Oregon time, three (3) Business Days before
the date of prepayment, (ii) in the case of prepayment of a Eurocurrency
Borrowing in a Foreign Currency, not later than 12:00 p.m., Local Time, three
Business Days before the date of prepayment, (iii) in the case of prepayment of
an ABR Borrowing, not later than 9:00 a.m., Portland, Oregon time, one (1)
Business Day before the date of prepayment and (iv) in the case of prepayment of
a Swingline Loan, not later than 10:00 a.m., Portland, Oregon time, on the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.
(b)    If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (calculated, with respect to Loans and LC
Exposure denominated in Foreign Currencies, as of the most recent Computation
Date with respect to each such Lender’s Loans and LC Exposure) exceeds the total
Revolving Commitments or (B) the sum of the aggregate principal Dollar Amount of
all of the outstanding Revolving Credit Exposures denominated in Foreign
Currencies (the “Foreign Currency Exposure”) (so calculated), as of the most
recent Computation Date, exceeds the Foreign Currency Sublimit or (ii) solely as
a result of fluctuations in currency exchange rates, (A) the sum of the
aggregate principal Dollar Amount of all of the Revolving Credit Exposures (so
calculated) exceeds 105% of the total Commitments or (B) the Foreign Currency
Exposure, as of the most recent Computation Date, exceeds 105% of the Foreign
Currency Sublimit, the Borrowers shall in each case immediately repay Borrowings
or Cash Collateralize LC Exposure in an account with the Administrative Agent
pursuant to Section 2.06(j), as applicable, in an aggregate principal amount
sufficient to cause (x) the aggregate Dollar Amount of all Revolving Credit
Exposures (so calculated)

-40

--------------------------------------------------------------------------------




to be less than or equal to the total Revolving Commitments and (y) the Foreign
Currency Exposure (so calculated) to be less than or equal to the Foreign
Currency Sublimit, as applicable.
Section 2.12    Fees.
(a)    The Borrowers shall pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Commitment Fee Rate on
the daily amount of the unused Revolving Commitment of such Lender during the
period from and including the Effective Date to but excluding the date on which
such Revolving Commitment terminates. Accrued commitment fees shall be payable
in arrears on the last day of March, June, September and December of each year
and on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any commitment
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of
calculating the unused Revolving Commitment of each Lender, Swingline Loans made
by or deemed made or attributable to such Lender shall not count as usage.
(b)    The Borrowers shall pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which fee shall accrue at the same Applicable Margin used to
determine the interest rate applicable to Eurocurrency Loans on the average
daily Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which it ceases to have any
LC Exposure and (ii) to the relevant Issuing Lender for its own account a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by such Issuing Lender during the period from and including the Effective
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
such Issuing Lender’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day of such months,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Lender pursuant to this paragraph shall be payable within
fifteen Business Days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). Participation fees and fronting fees in respect of Letters of Credit
denominated in Dollars shall be paid in Dollars, and participation fees and
fronting fees in respect of Letters of Credit denominated in a Foreign Currency
shall be paid in such Foreign Currency.

-41

--------------------------------------------------------------------------------




(c)    The Company shall pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times specified in the Fee Letter, or
otherwise separately agreed upon, between the Company and the Administrative
Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided) and in immediately available funds, to
the Administrative Agent (or to each Issuing Lender, in the case of fees payable
to it) for distribution, in the case of commitment fees and participation fees,
to the Lenders. Fees paid shall not be refundable under any circumstances.
Section 2.13    Interest.
(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Margin.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, such overdue amount shall bear interest at the Default Rate.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
Section 2.14    Alternate Rate of Interest.
(a)    If at the time the Administrative Agent shall seek to determine the LIBOR
Screen Rate on the Quotation Day for any Interest Period for a Eurocurrency
Borrowing, the LIBOR Screen Rate shall not be available for such Interest Period
and/or for the applicable currency with

-42

--------------------------------------------------------------------------------




respect to such Eurocurrency Borrowing for any reason, and the Administrative
Agent shall reasonably determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then the Reference Bank Rate shall be the LIBO Rate for such
Interest Period for such Eurocurrency Borrowing; provided that if the Reference
Bank Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; provided, further, however, that if less than two
Reference Banks shall supply a rate to the Administrative Agent for purposes of
determining the LIBO Rate for such Eurocurrency Borrowing, (i) if such Borrowing
shall be requested in Dollars, then such Borrowing shall be made as an ABR
Borrowing at the Alternate Base Rate and (ii) if such Borrowing shall be
requested in any Foreign Currency, the LIBO Rate shall be equal to the rate
determined by the Administrative Agent in its reasonable discretion after
consultation with the Company and consented to in writing by the Required
Lenders (the “Alternative Rate”); provided, however, that until such time as the
Alternative Rate shall be determined and so consented to by the Required
Lenders, Borrowings shall not be available in such Foreign Currency.
(b)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for a Loan in the applicable currency or for such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing in the applicable
currency or for the applicable Interest Period, as the case may be, shall be
ineffective, (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing, and (iii) if any
Borrowing Request requests Eurocurrency Borrowing in a Foreign Currency, then
the LIBO Rate for such Eurocurrency Borrower shall be the Alternative Rate;
provided that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.
Section 2.15    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the

-43

--------------------------------------------------------------------------------




account of, or credit extended or participated in by, any Lender (except any
such reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing
Lender;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, Issuing Lender or other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuing Lender or
other Recipient hereunder (whether of principal, interest or any other amount),
then, upon request of such Lender, Issuing Lender or other Recipient, the
Company will pay to such Lender, Issuing Lender or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender,
Issuing Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    If any Lender or Issuing Lender determines that any Change in Law
affecting such Lender or Issuing Lender or any lending office of such Lender or
such Lender’s or Issuing Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Lender’s capital or on the capital of such
Lender’s or Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by any Issuing Lender, to a level below that which
such Lender or Issuing Lender or such Lender’s or Issuing Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Lender’s policies and the policies of
such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Company will pay to such Lender or Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Lender or such Lender’s or Issuing Lender’s holding
company for any such reduction suffered.
(c)    A certificate of a Lender or Issuing Lender setting forth in reasonable
detail the calculation of the amount or amounts necessary to compensate such
Lender or Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Company and shall be conclusive absent manifest error. The Company shall pay
such Lender or the Issuing Lender, as the case may be, the amount shown as due
on any such certificate within fifteen Business Days after receipt thereof.

-44

--------------------------------------------------------------------------------




(d)    Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or Issuing Lender
pursuant to this Section for any increased costs incurred or reductions suffered
more than 180 days prior to the date that such Lender or Issuing Lender, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Lender’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 180
day period referred to above shall be extended to include the period of
retroactive effect thereof; provided, further, that no Lender shall seek
compensation from the Company unless such Lender is actively seeking
compensation from other similarly situated borrowers as well.
Section 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto, or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Company pursuant to
Section 2.19, then, in any such event, the relevant Borrowers shall compensate
each Lender for the loss, cost and expense attributable to such event. Such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for deposits in the relevant
currency of a comparable amount and period from other banks in the eurocurrency
market. A certificate of any Lender setting forth in reasonable detail the
calculation of any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrowers and shall be
conclusive absent manifest error. The relevant Borrowers shall pay such Lender
the amount shown as due on any such certificate within fifteen Business Days
after receipt thereof.
Section 2.17    Taxes.
(a)    For purposes of this Section 2.17, the term “Lender” includes any Issuing
Lender and the term “applicable Law” includes FATCA.
(b)    Any and all payments by or on account of any obligation of any Obligor
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Law. If any applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any

-45

--------------------------------------------------------------------------------




such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Obligor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    The Obligors shall timely pay to the relevant Governmental Authority in
accordance with applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(d)    Subject to the proviso below, the Obligors shall jointly and severally
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that no Foreign
Borrower shall have any liability under this Section 2.17(d) with respect to
Indemnified Taxes or Other Taxes attributable to any Obligations of the Company
or any other Guarantor. A certificate as to the amount of such payment or
liability delivered to the relevant Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Obligor has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Obligors to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).
(f)    As soon as practicable after any payment of Taxes by any Obligor to a
Governmental Authority pursuant to this Section 2.17, such Obligor shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental

-46

--------------------------------------------------------------------------------




Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(g)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event the
relevant Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(1)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E or IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E or IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;


-47

--------------------------------------------------------------------------------




(2)
executed copies of IRS Form W-8ECI;

(3)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.17-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of such Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN-E or IRS Form W-8BEN; or

(4)
to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
2.17-2 or Exhibit 2.17-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
2.17-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the relevant Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with

-48

--------------------------------------------------------------------------------




their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the relevant Borrower and the
Administrative Agent in writing of its legal inability to do so.


(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
Section 2.18    Payments; Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    Each Borrower shall make each payment required to be made by it hereunder
on Loans (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 10:00
a.m., Portland, Oregon time and (ii) in the case of payments denominated in a
Foreign Currency, 12:00 p.m., local time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such currency, in each case, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Loan or LC
Disbursement was made and (ii) to the Administrative Agent at its offices at 10
South Dearborn, Chicago, Illinois 60603 or, in the case of a Loan or LC
Disbursement denominated in a Foreign Currency, the Administrative Agent’s
Eurocurrency Payment Office for such currency, except payments to be made
directly to any Issuing Lender or Swingline Lender as expressly provided herein
and except that payments pursuant to

-49

--------------------------------------------------------------------------------




Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Borrowing or LC Disbursement in any Foreign
Currency, currency control or exchange regulations are imposed in the country
which issues such Foreign Currency with the result that such Foreign Currency no
longer exists or the Borrowers are not able to make payments to the
Administrative Agent for the account of the Lenders in such Foreign Currency,
then all payments to be made by the Borrowers hereunder in such Foreign Currency
shall instead be made when due in Dollars in an amount equal to the Dollar
Amount (as of the date of repayment) of such payment due, it being the intention
of the parties hereto that the Borrowers take all rights of the imposition of
any such currency control or exchange regulations.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrowers or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable Law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower’s rights of set-off and

-50

--------------------------------------------------------------------------------




counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any Issuing Lender
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the relevant Issuing Lender, as the case may be, the amount due. In
such event, if the relevant Borrower has not in fact made such payment, then
each of the Lenders or the relevant Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Lender with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or 2.06(e), 2.07(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section; in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
Section 2.19    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then, subject to Section 2.02(e), such Lender shall (at the
request of such Borrower) use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The relevant Borrower shall pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.19(a),

-51

--------------------------------------------------------------------------------




or if any Lender becomes a Defaulting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in and consents required by Section
10.04), all of its interests, rights (other than such Lender’s rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Company
shall have received the prior written consent of the Administrative Agent (and
if a Revolving Commitment is being assigned, the Issuing Lenders and the
Swingline Lender), in each case to the extent such consent would be required
pursuant to Section 10.04(b), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.
Section 2.20    Incremental Facilities.
(a)    The Company may on one or more occasions, by written notice to the
Administrative Agent, request (i) during the Availability Period, the
establishment of Incremental Revolving Commitments and/or (ii) the establishment
of Incremental Term Loan Commitments, in each case, in minimum increments of the
Dollar Amount of $10,000,000. Each such notice shall specify (A) the date on
which the Company proposes that the Incremental Revolving Commitments or the
Incremental Term Loan Commitments, as applicable, shall be effective, which
shall be a date not less than ten (10) Business Days after the date on which
such notice is delivered to the Administrative Agent, and (B) the amount of the
Incremental Revolving Commitments or Incremental Term Loan Commitments, as
applicable, being requested (it being agreed that (x) any Lender approached to
provide any Incremental Revolving Commitment or Incremental Term Loan Commitment
may elect or decline, in its sole discretion, to provide such Incremental
Revolving Commitment or Incremental Term Loan Commitment, (y) any Person that
the Company proposes to become an Incremental Lender, if such Person is not then
a Lender, must be reasonably acceptable to (i) the Administrative Agent (except
in the case of such Person that is an Affiliate of a Lender or an Approved Fund)
and, (ii) in the case of any proposed Incremental Revolving Lender, the Issuing
Lenders and the Swingline Lender, in each case of clauses (i) and (ii), such
approval not to be unreasonably withheld, and (z) none of the Persons described
in the foregoing clauses (x) and (y) may be an Ineligible Institution).
Notwithstanding anything herein to the contrary, the aggregate Dollar Amount
(calculated based on the Exchange Rate in effect on the date such Indebtedness
was incurred, in the case of Incremental Term Loan Commitments, or first
committed, in the case of Incremental Revolving Commitments) of all Incremental
Revolving Commitments and Incremental Term Loan Commitments established pursuant
to this Section 2.20 shall not exceed $200,000,000. No consent of any Lender
(other than the Lenders participating in the Incremental Revolving

-52

--------------------------------------------------------------------------------




Commitment or Incremental Term Loan Commitment) shall be required for any
increase pursuant to this Section 2.20.
(b)    The terms and conditions of any Incremental Revolving Commitment and
Revolving Loans and other extensions of credit to be made thereunder shall be
identical to those of the Commitments and Revolving Loans and other extensions
of credit made thereunder, and shall be treated as a single Class with such
Revolving Commitments and Revolving Loans. The Incremental Term Loans (i) shall
not mature earlier than the Maturity Date (but may have amortization and/or
customary prepayments prior to such date), (ii) shall be treated substantially
the same as (and in any event no more favorably than) the Revolving Loans and
(iii) shall have the same Guarantees as the Revolving Loans; provided that
(x) the terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (y) the Incremental Term Loans
may be priced differently (whether in the form of interest rate margin, upfront
fees, original issue discount, call protection or otherwise) than the Revolving
Loans. Any Incremental Term Loan Commitments established pursuant to an
Incremental Facility Agreement that have identical terms and conditions, and any
Incremental Term Loans made thereunder, shall be designated as a separate series
(each a “Series”) of Incremental Term Loan Commitments and Incremental Term
Loans for all purposes of this Agreement.
(c)    The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Borrowers, each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent; provided that (other than with respect to the incurrence of Incremental
Term Loans the proceeds of which shall be used to consummate a Business
Acquisition permitted by this Agreement for which the Company has determined, in
good faith, that limited conditionality is reasonably necessary (any such
acquisition, a “Limited Conditionality Acquisition”) as to which conditions
(i) through (iii) below shall not apply) no Incremental Commitments shall become
effective unless (i) no Default or Event of Default shall have occurred and be
continuing on the date of effectiveness thereof, both immediately prior to and
immediately after giving effect (including pro forma effect) to such Incremental
Commitments and the making of Loans and issuance of Letters of Credit thereunder
to be made on such date, (ii) on the date of effectiveness thereof, the
representations and warranties of each Obligor set forth in the Loan Documents
shall be true and correct in all material respects (or, if qualified by
materiality or “Material Adverse Effect”, in all respects) on and as of such
date, (iii) after giving effect to such Incremental Commitments and the making
of Loans and other extensions of credit thereunder to be made on the date of
effectiveness thereof (and assuming, in the case of any Incremental Revolving
Commitments to be made on the date of effectiveness thereof, that such
Incremental Revolving Commitments are fully drawn but excluding the proceeds of
any such Incremental Commitments for purposes of netting cash and Permitted
Investments in the calculation of the Leverage Ratio), the Company shall be in
pro forma compliance with the financial covenants set forth in Sections 6.14 and
6.15, (iv) the Borrowers shall make any payments required to be made pursuant to
Section 2.16 in connection with such Incremental Commitments and the related
transactions under this Section, and (v) the other conditions, if any, set forth
in the applicable Incremental Facility Agreement are satisfied; provided further
that no Incremental Term Loans in respect of a Limited

-53

--------------------------------------------------------------------------------




Conditionality Acquisition shall become effective unless (1) as of the date of
execution of the definitive acquisition documentation in respect of such Limited
Conditionality Acquisition (the “Limited Conditionality Acquisition Agreement”)
by the parties thereto, no Default or Event of Default shall have occurred and
be continuing or would result from entry into the Limited Conditionality
Acquisition Agreement, (2) as of the date of the borrowing of such Incremental
Term Loans, no Event of Default under clauses (a), (b), (h), (i) or (j) of
Article VII is in existence immediately before or after giving effect (including
on a pro forma basis) to such borrowing and to any concurrent transactions and
any substantially concurrent use of proceeds thereof, (3) the representations
and warranties of each Obligor set forth in the Loan Documents shall be true and
correct in all material respects (or, in the case of any representation or
warranty qualified by materiality or Material Adverse Effect, in all respects)
as of the date of execution of the applicable Limited Conditionality Acquisition
Agreement by the parties thereto, (4) as of the date of the borrowing of such
Incremental Term Loans, customary “Sungard” representations and warranties (with
such representations and warranties to be reasonably determined by the Lenders
providing such Incremental Term Loans) shall be true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) immediately prior to,
and after giving effect to, the incurrence of such Incremental Term Loans and
(5) as of the date of execution of the related Limited Conditionality
Acquisition Agreement by the parties thereto, the Company shall be in pro forma
compliance with the financial covenants set forth in Sections 6.14 and 6.15.
Each Incremental Facility Agreement may, without the consent of any Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section and no consent of any Lender (other
than the Lenders participating in the increase or any Incremental Term Loan)
shall be required for any increase in Commitments or Incremental Term Loan
pursuant to this Section 2.20.
(d)    Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents, and (ii) in the
case of any Incremental Revolving Commitment, (A) such Incremental Revolving
Commitment shall constitute (or, in the event such Incremental Lender already
has a Revolving Commitment, shall increase) the Revolving Commitment of such
Incremental Lender and (B) the total Revolving Commitments shall be increased by
the amount of such Incremental Revolving Commitment, in each case, subject to
further increase or reduction from time to time as set forth in the definition
of the term “Revolving Commitment.” For the avoidance of doubt, upon the
effectiveness of any Incremental Revolving Commitment, the Revolving Credit
Exposure of the Incremental Revolving Lender holding such Revolving Commitment,
and the Applicable Percentage of all the Lenders, shall automatically be
adjusted to give effect thereto.
(e)    On the date of effectiveness of any Incremental Revolving Commitments,
each Lender with a Commitment (immediately prior to giving effect to such
Incremental Revolving

-54

--------------------------------------------------------------------------------




Commitments) shall assign to each Incremental Revolving Lender holding such
Incremental Revolving Commitment, and each such Incremental Revolving Lender
shall purchase from each such Lender, at the principal amount thereof (together
with accrued interest), such interests in the Loans and participations in
Letters of Credit outstanding on such date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Loans and
participations in Letters of Credit will be held by all the Lenders with
Revolving Commitments ratably in accordance with their Applicable Percentages
after giving effect to the effectiveness of such Incremental Revolving
Commitment.
(f)    Subject to the terms and conditions set forth herein and in the
applicable Incremental Facility Agreement, each Lender holding an Incremental
Term Loan Commitment of any Series shall make a loan to the relevant Borrower in
an amount equal to such Incremental Term Loan Commitment on the date specified
in such Incremental Facility Agreement.
(g)    The Administrative Agent shall notify the Lenders promptly upon receipt
by the Administrative Agent of any notice from the Company referred to in
paragraph (a) above and of the effectiveness of any Incremental Commitments, in
each case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Applicable
Percentages of the Lenders after giving effect thereto and of the assignments
required to be made pursuant to paragraph (e) above.
Section 2.21    Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Lender (with a copy to the Administrative
Agent) the Company shall Cash Collateralize the Issuing Lenders’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.22(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount equal to 105% of such Fronting Exposure at such time.
(a)    Grant of Security Interest. The Company, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lenders, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letters of Credit, to be applied pursuant to clause (b) below. If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the
Issuing Lenders as herein provided, or that the total amount of such Cash
Collateral is less than 105% of the Fronting Exposure as of such date, the
Company will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.21 or Section 2.22 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

-55

--------------------------------------------------------------------------------




(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.21
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and each Issuing Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.22, the
Person providing Cash Collateral and each Issuing Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.
Section 2.22    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and the last
sentence of Section 10.02(b).
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or the Swingline Lender
hereunder; third, to Cash Collateralize the Issuing Lenders’ Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.21; fourth,
as the Company may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.21; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Lenders or the Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, any Issuing Lender or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its

-56

--------------------------------------------------------------------------------




obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans are held by the Lenders
pro rata in accordance with the Revolving Commitments without giving effect to
Section 2.22(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section 2.22 shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
commitment fee pursuant to Section 2.12(a) for any period during which that
Lender is a Defaulting Lender (and the Company shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive participation fees
pursuant to Section 2.12(b) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.21.
(C)    With respect to any participation fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Company shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Lender and the Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Lender’s or the Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Revolving Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 10.15, no reallocation hereunder shall

-57

--------------------------------------------------------------------------------




constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Company shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 2.21.
(b)    Defaulting Lender Cure. If the Company, the Administrative Agent, the
Swingline Lender and each Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Revolving
Commitments (without giving effect to (a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
Section 2.23    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s principal New York City office on the Business Day preceding that on
which final, non-appealable judgment is given. The obligations of each Borrower
in respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in

-58

--------------------------------------------------------------------------------




such other currency such Lender or the Administrative Agent (as the case may be)
may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, each
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the relevant Borrowers.
ARTICLE III
Representations and Warranties
The Company for itself and for each of its Subsidiaries represents and warrants
to the Lenders that:
Section 3.01    Organization. Each of the Company and its Subsidiaries (a) is
duly organized, validly existing and in good standing (to the extent such
concept is applicable in the relevant jurisdiction) under the Laws of the
jurisdiction of its organization, except where the failure to be in good
standing could not reasonably be expected to result in a Material Adverse
Effect, (b) has the requisite power and authority to conduct its business in
each jurisdiction as it is presently being conducted, and (c) is duly qualified
or licensed to conduct business and is in good standing (to the extent such
concept is applicable in the relevant jurisdiction) in each such jurisdiction
other than jurisdictions where the failure to so qualify could not reasonably be
expected to result in a Material Adverse Effect.
Section 3.02    Authority Relative to this Agreement. Each Obligor has the power
and authority to execute and deliver this Agreement and the other Loan Documents
to which it is a party and to perform its obligations hereunder and thereunder.
The Transactions have been duly authorized by all necessary corporate,
partnership or limited liability company action on the part of each Obligor that
is a party hereto or thereto. This Agreement and the other Loan Documents have
been duly and validly executed and delivered by each Obligor party thereto and
constitute the legal, valid and binding obligations of such Obligor, enforceable
against such Obligor in accordance with their respective terms, subject to the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting creditors’ rights and remedies generally and to the
effect of general principles of equity (regardless of whether enforcement is
considered in a proceeding at Law or in equity).
Section 3.03    No Violation. The Transactions will not:
(a)    result in a breach of the articles or certificate of incorporation,
bylaws, partnership agreement or limited liability company agreement of the
Company or any of its

-59

--------------------------------------------------------------------------------




Subsidiaries or any resolution adopted by the Board of Directors, shareholders,
partners, members or managers of the Company or any of its Subsidiaries;
(b)    result in the imposition of any Lien on any of the Equity Interests of
the Company or its Subsidiaries or any of their respective assets;
(c)    result in, or constitute an event that, with the passage of time or
giving of notice or both, would be, a breach, violation or default (or give rise
to any right of termination, cancellation, prepayment or acceleration) under
(i) any material agreement to which the Company or any of its Subsidiaries is a
party or by which its properties or assets may be bound or (ii) any material
Governmental Approval held by, or relating to the business of the Company or any
of its Subsidiaries;
(d)    require the Company or any of its Subsidiaries to obtain any consent,
waiver, approval, exemption, authorization or other action of, or make any
filing with or give any notice to, any Governmental Authority except such as
have been obtained or made and are in full force and effect; or
(e)    violate any Law or Order applicable to the Company or any of its
Subsidiaries or by which their respective properties or assets may be bound.
Section 3.04    Financial Statements. The Company has previously furnished to
the Administrative Agent the following financial statements (collectively, the
“Financial Statements”): the audited consolidated balance sheets of the Company
as of December 31, 2015, and the related consolidated statements of operation,
cash flows and changes in shareholders’ equity for the fiscal year then ended,
the notes accompanying such Financial Statements, and the report of KPMG LLP,
independent certified public accountants. The Financial Statements fairly
present in all material respects the financial condition of the Company as of
December 31, 2015 and the results of operations and cash flows of the Company
for the period ended on such date in accordance with GAAP applied on a
consistent basis for the period covered thereby. Since December 31, 2015, there
has been no change that has had or would have a Material Adverse Effect.
Section 3.05    Litigation. No action, suit or proceeding known to a Responsible
Officer is pending before any Governmental Authority or arbitration panel, or to
the knowledge of a Responsible Officer threatened in writing, (a) involving the
Transactions, or (b) against the Company or any of its Subsidiaries regarding
the business or assets owned or used by the Company or any of its Subsidiaries
as to which there is a reasonable possibility of an adverse determination and
that, if adversely determined, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.
Section 3.06    Compliance with Law. Each of the Company and its Subsidiaries is
in compliance with each Law that is or was applicable to it or to the conduct or
operation of its business or the ownership or use of any of its assets except
where the failure to be in compliance, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

-60

--------------------------------------------------------------------------------




Section 3.07    Compliance with Agreements; No Default. There is no default
under any contract or agreement, written or oral, to which the Company or any of
its Subsidiaries is a party which could reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing.
Section 3.08    Properties. Each of the Company and its Subsidiaries owns (with
good and marketable title in the case of real property), or has valid leasehold
interests in, or has a valid right to use or license to (or could obtain any
such license on commercially reasonable terms), all the properties and assets
(whether real, personal, or mixed and whether tangible or intangible) material
to its business, except for minor irregularities or deficiencies in title that,
individually or in the aggregate, do not interfere with its ability to conduct
its business as currently conducted or to utilize such property for its intended
purpose.
Section 3.09    Taxes. The Company and its Subsidiaries have filed all federal,
state and other material tax returns and reports required to be filed, and have
paid all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being actively
contested by the Company or any of its Subsidiaries in good faith and by
appropriate proceedings and for which adequate reserve have been made or
provided therefor in accordance with GAAP. There is no proposed tax assessment
against the Company or any Subsidiary that would, if made, have a Material
Adverse Effect. Neither any Obligor nor any Subsidiary thereof is a party to any
tax sharing agreement as of the Effective Date.
Section 3.10    Environmental Compliance. In each case, except to the extent
such condition or event, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect,
(a)    neither the Company nor any of its Subsidiaries has failed to comply with
any Environmental Law or to obtain, maintain or comply with any Governmental
Approval required under any Environmental Law or has become subject to any
Environmental Liability; and
(b)    neither the Company nor any of its Subsidiaries has received any written
notice of any claim with respect to any Environmental Liability or know of any
basis for any Environmental Liability.
Section 3.11    Investment Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
Section 3.12    Insurance. Insurance maintained in accordance with Section 5.05
is in full force and effect.
Section 3.13    Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date, and immediately following the making of each
Loan and after giving effect to the application of the proceeds of each Loan,
(a) the fair market value of the assets of the Company and its Subsidiaries,
taken as a whole, will exceed their debts and

-61

--------------------------------------------------------------------------------




liabilities; (b) the present fair saleable value of the property of the Company
and its Subsidiaries, taken as a whole, will be greater than the amount that
will be required to pay the probable liability of their debts and other
liabilities; (c) the Company and its Subsidiaries, taken as a whole, will be
able to pay their debts and liabilities as they become absolute and mature; and
(d) the Company and its Subsidiaries, taken as a whole, will not have
unreasonably small capital with which to conduct their businesses as such
businesses are now conducted and are proposed to be conducted following the
Effective Date.
Section 3.14    ERISA. Each Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other Federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Company, nothing has occurred which would prevent,
or cause the loss of, such qualification. The Company and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan. There are no pending or, to the best knowledge of the
Company, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect. No ERISA
Event has occurred or is reasonably expected to occur with respect to any Plan
that has resulted or could reasonably be expected to result in a Material
Adverse Effect; no Plan has any underfunded pension liability (on a
plan-termination basis); neither the Company nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); neither the Company nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and neither the Company nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or 4212(c) of ERISA.
Section 3.15    Disclosure. The Company has disclosed to the Lenders all factual
matters of which the Responsible Officers have actual knowledge (other than
general industry and economic conditions and legal and regulatory requirements
applicable to companies and businesses similar to the Company generally), that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Company to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Company represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time (it being recognized that (i) such
projections are not to be viewed as facts or a guarantee of performance and

-62

--------------------------------------------------------------------------------




are subject to significant uncertainties and contingencies many of which are
beyond the Company’s control and (ii) no assurance can be given that any
particular projections will be realized, and that actual results during the
period or periods covered by any such projections may differ from the projected
results, and such differences may be material).
Section 3.16    Margin Stock. No part of any Borrowing or any Swingline Loan
shall be used at any time, to purchase or carry margin stock (within the meaning
of Regulation U) or to extend credit to others for the purpose of purchasing or
carrying any margin stock in violation of any regulations promulgated by the
Board of Governors of the Federal Reserve System. Neither the Company nor any of
its Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purposes of purchasing or carrying
any such margin stock.
Section 3.17    Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company, its Subsidiaries and their respective officers and employees and to the
knowledge of the Company, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Company, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Company, any agent of the Company
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by the Credit Agreement will violate Anti-Corruption Laws or applicable
Sanctions.
Section 3.18    EEA Financial Institution. No Obligor is an EEA Financial
Institution.
ARTICLE IV
Conditions
Section 4.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Lenders to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include electronic or telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
(b)    The Administrative Agent shall have received such documents, certificates
and resolutions as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of each
Obligor, the authorization of the Transactions, the authority of each natural
Person executing any of the Loan Documents on behalf of any Obligor and any
other legal matters relating to the Obligors, this Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

-63

--------------------------------------------------------------------------------




(c)    Each Lender requesting a promissory note evidencing Loans made by such
Lender shall have received from the Borrowers a promissory note payable to such
Lender in a form approved by the Administrative Agent in its sole discretion.
(d)    The Lenders, the Administrative Agent and Joint Lead Arrangers shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including reimbursement or payment of all reasonable, documented
out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder and invoiced reasonably in advance before the Effective Date.
(e)    All material governmental and third party approvals necessary or, in the
discretion of the Administrative Agent, advisable in connection with the
financing contemplated hereby and the continuing operations of the Company and
its Subsidiaries shall have been obtained and be in full force and effect.
(f)    The Lenders shall have received audited consolidated financial statements
of the Company for the two most recent fiscal years ended prior to the Effective
Date as to which such financial statements are available.
(g)    The Administrative Agent shall have received a favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of in-house counsel to the Company, and Sidley Austin LLP and AKD N.V.,
counsel for the Company, in form and substance satisfactory to the
Administrative Agent. The Company hereby requests such counsel to deliver such
opinions.
(h)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer, confirming compliance with
paragraphs (a) and (c) of Section 4.02.
(i)    The Administrative Agent shall have received evidence satisfactory to the
Administrative Agent that on or prior to the Effective Date any outstanding
Indebtedness under the Existing Credit Agreement will be paid in full, the
commitments thereunder will be terminated and all Liens and guarantees
thereunder will be released.
(j)    The Administrative Agent shall have received evidence of insurance
coverage of the Company and its Subsidiaries, which coverage shall be
satisfactory to the Administrative Agent in all respects.
(k)    The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” rules and regulations, including the Patriot Act, that has been
reasonably requested in writing at least three (3) Business Days prior to the
Effective Date by the Lenders.
(l)    The Administrative Agent shall have received all documents and other
items that it may reasonably request relating to any other matters relevant
hereto, all in form and substance satisfactory to the Administrative Agent.

-64

--------------------------------------------------------------------------------




Section 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Lenders to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
(a)    The representations and warranties of the Company set forth in this
Agreement or any other Loan Document shall be deemed to have been made as a part
of said request for each Borrowing and shall be true and correct in all material
respects (or, if qualified by Material Adverse Effect or materiality, in all
respects) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable;
provided, that to the extent such representations and warranties were made as of
a specific date, the same shall be required to remain true and correct in all
material respects (or, if qualified by Material Adverse Effect or materiality,
in all respects) as of such specific date.
(b)    The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 or the applicable Issuing Lender and the Administrative
Agent shall have received a request for the issuance of a Letter of Credit as
required by Section 2.06(b).
(c)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Company on the date thereof as to the matters specified in paragraphs (a) and
(c) of this Section 4.02.
ARTICLE V
Affirmative Covenants
Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, each Obligor covenants and
agrees with the Lenders that:
Section 5.01    Financial Statements. The Company will furnish to the
Administrative Agent and each Lender:
(a)    within 90 days after the end of each fiscal year of the Company, the
audited consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows as of the end of and for such year of the
Company, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

-65

--------------------------------------------------------------------------------




(b)    within 45 days after the end of the first three fiscal quarters of each
fiscal year of the Company, the consolidated balance sheet and related
statements of operations, shareholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year for
the Company, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer substantially in the form
attached hereto as Exhibit 5.01(c) (“Compliance Certificate”) (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.14 and 6.15 and (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the last
audited financial statements delivered pursuant to Section 5.01(a) and, if any
such change has occurred, specifying the effect such change would have on the
financial statements accompanying such Compliance Certificate;
(d)    promptly after the same become available, copies of all periodic and
other reports, proxy statements and other materials filed by the Company or any
of its Subsidiaries with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission; provided, that this clause (d) shall be satisfied upon the filing of
any such documents with the Securities and Exchange Commission or such
successor; and
(e)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
of its Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
Reports or financial information required to be delivered pursuant to Sections
5.01(a), 5.01(b) or 5.01(d) (to the extent any such financial statements,
reports, proxy statements or other materials are included in materials otherwise
filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Company posts such documents, or provides a link
thereto, on the Company’s website on the Internet at the website address listed
on Schedule 5.01 to the Disclosure Letter or (ii) on which such documents are
posted on the Company’s behalf on an Internet or intranet site website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third party website or whether sponsored by the Administrative
Agent); provided that, in each case, (a) the Company shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Company to furnish such paper copies until written notice to cease delivering
such paper copies is given by the Administrative Agent or such Lender and (b)
the Company shall notify the Administrative Agent and each Lender (by telecopier
or electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic

-66

--------------------------------------------------------------------------------




mail electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything to the contrary contained herein, in every instance the Company shall
be required to provide paper copies of the Compliance Certificate required by
Section 5.01(c) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining copies of such documents.
Section 5.02    Notices of Material Events. The Company will promptly furnish to
the Administrative Agent and each Lender and, in any event, within five (5)
Business Days after a Responsible Officer acquires knowledge thereof, written
notice of the following:
(a)    the occurrence of any Default and the action that the Obligors are taking
or propose to take with respect thereto;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Obligor or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect or that in any manner questions the validity of the Loan
Documents;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
Section 5.03    Existence; Conduct of Business. Each Obligor will do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business except to the extent failure
to maintain or preserve could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
Section 5.04    Payment of Obligations. Each Obligor shall and shall cause all
of its Subsidiaries to pay its material obligations, including liabilities for
Taxes before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Company or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

-67

--------------------------------------------------------------------------------




Section 5.05    Maintenance of Properties; Insurance. Each Obligor shall and
shall cause all of its Subsidiaries to (a) keep and maintain all property
material to the conduct of the Obligors and its Subsidiaries’ business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.
Section 5.06    Books and Records; Inspection Rights. Each Obligor shall and
shall cause each of its Subsidiaries to keep proper books of record and account
in which full, true and correct entries are made in all material respects that
are sufficient to prepare financial statements in accordance with GAAP. Each
Obligor shall and shall cause each of its Subsidiaries to permit any
representatives designated by the Administrative Agent, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested. Notwithstanding the foregoing, neither the
Company nor its Subsidiaries shall be required to disclose or discuss, or permit
the inspection, examination or making of extracts of any document, book, record
or other matter that (a) constitutes non-financial trade secrets or
non-financial proprietary information, (b) in respect of which disclosure to the
Administrative Agent, such Lender or their representatives is then prohibited by
applicable law or any agreement binding on Company or its Subsidiaries or (c) is
protected from disclosure by the attorney-client privilege or the attorney work
product privilege.
Section 5.07    Compliance with Laws. Each Obligor shall and shall cause each of
its Subsidiaries to comply with all Laws (including Environmental Laws) and
Orders applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
Section 5.08    Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only to (a) to refinance existing indebtedness; (b) to pay the
fees, expenses and other transaction costs of the transactions contemplated
hereby; and (c) to fund working capital needs and general corporate purposes of
the Company and its Subsidiaries including the making of Business Acquisitions
and other acquisitions of property. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.
Letters of Credit will be issued only to support the working capital needs and
general corporate obligations of the Company and its Subsidiaries. No Borrower
will request any Borrowing or Letter of Credit, and no Borrower shall use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (c) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

-68

--------------------------------------------------------------------------------




Section 5.09    Additional Guarantees. The Company at all times shall cause all
Material Subsidiaries to be Guarantors. Within 30 days after the Company
acquires or creates a new Material Subsidiary (or such longer period as the
Administrative Agent may agree), the Company shall cause such new Material
Subsidiary to execute a Joinder Agreement and within such period (or such
additional period as the Administrative Agent may agree) deliver to the
Administrative Agent such other documents relating to such new Material
Subsidiary as the Administrative Agent shall reasonably request in order to
comply with the requirements of this Section.
Section 5.10    Anti-Corruption Laws and Sanctions. The Company will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.
ARTICLE VI
Negative Covenants
Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, each Obligor covenants and agrees with
the Administrative Agent and the Lenders that:
Section 6.01    Indebtedness. None of the Obligors or any of their Subsidiaries
will create, incur, assume or permit to exist any Indebtedness, except:
(a)    the Obligations;
(b)    Indebtedness existing on the Effective Date and set forth in Schedule
6.01(b) to the Disclosure Letter and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof (plus any accrued and unpaid interest and redemption premium paid plus
other reasonable amounts, including fees and expenses reasonably incurred in
connection with any such extension, renewal or replacement);
(c)    Indebtedness owed by one Obligor to another Obligor;
(d)    Permitted Junior Indebtedness; provided that the terms thereof may not be
amended in any manner less favorable to the Company or any of its Subsidiaries
party thereto without the consent of the Administrative Agent and the Required
Lenders;
(e)    Indebtedness incurred to finance the acquisition, construction or
improvement of any assets, including purchase money secured Indebtedness and
Capital Lease Obligations and including any such Indebtedness incurred for such
purpose within 90 days after such acquisition or completion of construction or
improvement, and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness that

-69

--------------------------------------------------------------------------------




do not increase the outstanding principal amount thereof (plus any accrued and
unpaid interest and redemption premium paid plus other reasonable amounts,
including fees and expenses reasonably incurred in connection with any such
extension, renewal or replacement); provided that the aggregate principal amount
of Indebtedness permitted by this clause (e) at any time outstanding shall not
exceed 5% of Consolidated Total Assets;
(f)    letters of credit and bank guarantees issued in currencies other than
Agreed Currencies and in the ordinary course of business on behalf of Foreign
Subsidiaries in connection with customer prepayments for products and services
or performance guaranties to customers in an aggregate amount not in excess of
the equivalent of $50,000,000 outstanding at any one time;
(g)    Indebtedness owed by any Subsidiary that is not an Obligor to any other
Subsidiary that is not an Obligor;
(h)    Indebtedness owed by any Obligor to any Subsidiary that is not an Obligor
so long as it is subordinated on terms and conditions reasonably acceptable to
the Administrative Agent;
(i)    Indebtedness owed by any Subsidiary that is that is not an Obligor to any
Obligor that constitutes an Investment permitted by Section 6.05(h);
(j)    other secured Indebtedness of the Obligors in an aggregate amount not in
excess of $25,000,000 outstanding at any time;
(k)    Guarantees by the Company or its Subsidiaries of Indebtedness of (i) any
Obligor otherwise permitted under this Section 6.01 or (ii) any Subsidiary
otherwise permitted by Section 6.01(j) or 6.01(o);
(l)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided that (i) such Indebtedness (other than
credit or purchase cards) is extinguished within five Business Days of its
incurrence; and (ii) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days of its incurrence;
(m)    (i) Indebtedness of a Subsidiary acquired after the Effective Date or a
corporation merged into or consolidated with the Company or any Subsidiary after
the Effective Date, which Indebtedness in each case exists at the time of such
acquisition, merger or consolidation and is not created in contemplation of such
event and where such acquisition, merger or consolidation is permitted by this
Agreement, and (ii) extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof (plus
any accrued and unpaid interest and redemption premium paid plus other
reasonable amounts, including fees and expenses reasonably incurred in
connection with any such extension, renewal or replacement); provided that the
aggregate principal amount of Indebtedness permitted by this clause (m) at any
time outstanding shall not exceed 5% of Consolidated Total Assets;

-70

--------------------------------------------------------------------------------




(n)    other unsecured Indebtedness of the Obligors so long as (i) no Default
exists at the time of, or is created as a result of, the incurrence of such
Indebtedness and (ii) the Company is in compliance, on a pro forma basis after
giving effect to the incurrence of such Indebtedness (including the use of
proceeds thereof), with the covenants set forth in Sections 6.14 and 6.15
(provided that the proceeds from the incurrence of such indebtedness shall be
excluded for purposes of netting cash and Permitted Investments in the foregoing
calculation of the Leverage Ratio); and
(o)    other Indebtedness of Subsidiaries that are not Obligors in an aggregate
amount outstanding at any time not in excess of 2.5% of Consolidated Total
Assets.
Section 6.02    Liens. None of the Obligors or any of their Subsidiaries will
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, except:
(a)    Permitted Encumbrances;
(b)    Liens in Cash Collateral pursuant to Section 2.06(j) or Section 2.21;
(c)    any Lien on any property or asset of the Company or any of its
Subsidiaries existing on the Effective Date and set forth in Schedule 6.02(c) to
the Disclosure Letter; provided that (i) such Lien shall not apply to any other
property or asset of the Company or any of its Subsidiaries and (ii) such Lien
shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (plus any accrued and unpaid interest and
redemption premium paid plus other reasonable amounts, including fees and
expenses reasonably incurred in connection with any such extension, renewal or
replacement);
(d)    Liens on assets acquired, constructed or improved by the Obligors;
provided that (i) such security interests secure Indebtedness permitted by
Section 6.01(e), (ii) such security interests and the Indebtedness secured
thereby are incurred prior to or within 90 days after such acquisition or the
completion of such construction or improvement, (iii) the Indebtedness secured
thereby does not exceed 100% of the cost of acquiring, constructing or improving
such assets and (iv) such security interests shall not apply to any other
property or assets of the Company or any of its Subsidiaries;
(e)    any Lien on any property or asset of the Company or any Subsidiary
securing Indebtedness permitted by Section 6.01(m); provided that such Lien (i)
does not apply to any other property or assets of the Company or any Subsidiary
not securing such Indebtedness at the date of the acquisition of such property
or asset (other than after acquired property subjected to a Lien securing such
Indebtedness if such Indebtedness requires a pledge of after acquired property,
and (ii) is not created in contemplation of or in connection with such
acquisition;
(f)    Liens on cash or cash equivalents securing Indebtedness permitted under
Section 6.01(f);
(g)    Liens to secure Lender Swap Agreements; and

-71

--------------------------------------------------------------------------------




(h)    other Liens on assets securing obligations described in Section 6.01(j)
or 6.01(o).
Section 6.03    Fundamental Changes. None of the Obligors or any of their
Subsidiaries will merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default or Event of Default shall have occurred and be continuing and, if
such transaction involves a Borrower, such Borrower shall survive such
transaction:
(a)    any Subsidiary may merge into or consolidate with any other Subsidiary
and any Subsidiary may merge into or consolidate with the Company;
(b)    any Subsidiary may liquidate or dissolve; provided that if the Subsidiary
is not a wholly-owned by the Company or another Subsidiary the transaction would
comply with Section 6.04;
(c)    any Subsidiary may merge with or into or consolidate with any other
Person in a transaction permitted under Section 6.10; and
(d)    any Obligor may change its jurisdiction of organization so long as it
complies with Section 6.11.
Section 6.04    Asset Sales. None of the Obligors or any of their Subsidiaries
will make any Asset Sale except:
(a)    the Company or any Subsidiary may make any Asset Sale if after giving
effect thereto, the aggregate fair market value of the assets as reasonably
determined by the Company disposed of in all Asset Sales (other than Asset Sales
permitted under the other clauses of this Section 6.04) during any fiscal year
would not exceed 10% of Consolidated Total Assets;
(b)    any Obligor may make an Asset Sale to another Obligor; any Subsidiary
that is not an Obligor may make an Asset Sale to an Obligor; any Subsidiary that
is not an Obligor may make an Asset Sale to a Subsidiary that is not an Obligor;
and any Obligor may make an Asset Sale to a Subsidiary that is not an Obligor so
long as it is for cash or it would be a Permitted Investment;
(c)    sales, exchanges and transfers of, and the making of, Permitted
Investments, the incurrence of Permitted Liens and the making of Restricted
Payments permitted by Section 6.07;
(d)    any loss of, damage to or destruction of, or any condemnation or other
taking for public use of, any property of the Company or any Subsidiary;
(e)    sales, transfers or other dispositions of accounts receivables that are
delinquent or the collection thereof is reasonably in doubt for collection,
compromise or settlement in the ordinary course of business; and

-72

--------------------------------------------------------------------------------




(f)    any surrender or waiver of contract rights or the settlement, release or
surrender of contract rights or other litigation claims in the ordinary course
of business.
Section 6.05    Investments. None of the Obligors or any of their Subsidiaries
will make an Investment in any other Person, except:
(a)    Permitted Investments;
(b)    loans or guarantees constituting Investments that are Indebtedness
permitted by Section 6.01;
(c)    Business Acquisitions permitted by Section 6.10;
(d)    Investments listed on Schedule 6.05(d) to the Disclosure Letter existing
as of the Effective Date;
(e)    advances or guarantees made by the Company or any of its Subsidiaries in
the ordinary course of such Person’s business to officers, directors and
employees of the Company or any such Subsidiary for travel, entertainment,
relocation and analogous ordinary business purposes up to a maximum of
$10,000,000 outstanding at any time;
(f)    Investments of an Obligor in any other Obligor;
(g)    Investments of any Subsidiary that is not an Obligor in any other
Subsidiary that is not an Obligor or in any Obligor;
(h)    Investments by any Obligor in a Subsidiary that is not an Obligor in an
aggregate amount not exceeding 10% of Consolidated Total Assets at any time
outstanding (net of returns of capital);
(i)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss or in connection with a
bankruptcy or reorganization of an account debtor;
(j)    Guarantees permitted by Section 6.01 and other guarantees of obligations
of Subsidiaries that are not Indebtedness in the ordinary course of business;
(k)    Investments consisting of pledges and deposits permitted by clauses (c)
and (d) of the definition of Permitted Encumbrances;
(l)    Investments of any Person that becomes a Subsidiary after the Effective
Date; provided that (i) such Investments exist at the time such Person becomes a
Subsidiary and (ii) such Investments were not made in anticipation of such
Person becoming a Subsidiary;

-73

--------------------------------------------------------------------------------




(m)    Investments consisting of the non-cash consideration received by the
Company or any Subsidiary in connection with any Asset Sale; and
(n)    other Investments not permitted by any other clause of this Section;
provided that (i) no Default exists, or is created as a result of, the making of
such Investment and (ii) the Company is in compliance, on a pro forma basis
after giving effect to the making of such Investment, with the covenants set
forth in Sections 6.14 and 6.15.
Section 6.06    Swap Agreements. None of the Obligors nor any of their
Subsidiaries will enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate raw material, commodities, distribution and
supply cost risks to which the Company or any of its Subsidiaries has actual
exposure, and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Company or any of its
Subsidiaries, and (c) Swap Agreements to hedge foreign exchange rate risks to
which the Company or any of its Subsidiaries has actual exposure.
Section 6.07    Restricted Payments. None of the Obligors nor any of their
Subsidiaries will declare or make, or agree to pay or make, any Restricted
Payment, except:
(a)    Restricted Payments to the Company or any other Subsidiary (and, in the
case of a Restricted Payment by a non-wholly owned Subsidiary, to the Company
and any other Subsidiary and to each other owner of Equity Interests of such
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);
(b)    Restricted Payments by the Company pursuant to and in accordance with any
stock option plans or other benefit plans or in connection with employment,
termination or compensation termination arrangements for current or former
officers, directors or employees of the Company or any of its Subsidiaries in an
aggregate amount during any fiscal year not to exceed $10,000,000;
(c)    the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Equity Interests of such Person;
(d)    the Company and each Subsidiary may purchase, redeem or otherwise acquire
shares of its common stock or other common equity interests or warrants or
options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
equity interests;
(e)    the Company may distribute rights pursuant to a shareholder rights plan
or redeem such rights up to a maximum of $1,000,000 during any fiscal year;
(f)    the Company may repurchase fractional shares of its equity securities
arising out of stock dividends, splits or combinations, business combinations or
conversion of convertible securities;

-74

--------------------------------------------------------------------------------




(g)    the Company may make Restricted Payments in connection with the retention
of equity interests in payment of withholding taxes in connection with
restricted stock or other equity-based compensation plans, which plans are
approved by the board of directors of Company; and
(h)    Restricted Payments in any amount so long as at the time of such
Restricted Payment, and after giving pro forma effect thereto, (i) no Event of
Default exists or is created thereby and (ii) the Company is in compliance with
the covenants set forth in Sections 6.14 and 6.15.
Section 6.08    Transactions with Affiliates. None of the Obligors nor any of
their Subsidiaries will sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with any of its Affiliates, except
(a) at prices and on terms and conditions no less favorable to the Company or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties; (b) any Restricted Payment permitted by Section 6.07; (c) any
transaction between or among the Company and its Subsidiaries; provided such
transactions are no less favorable to the Obligors than could be obtained on an
arm’s-length basis from unrelated third parties; (d) Investments permitted by
Section 6.05; (e) reasonable and customary indemnities and fees paid to members
of its board of directors (or equivalent governing body); and (f) reasonable
employment, compensation and severance arrangements and benefit or equity
incentive plans for officers and other employees entered into or maintained in
the ordinary course of business and other retention, bonus, severance or similar
arrangements approved by the board of directors of the Company.
Section 6.09    Restrictive Agreements. None of the Obligors nor any of their
Subsidiaries will enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Company or any of its Subsidiaries to create, incur or permit to
exist any Lien upon any of its property or assets, or (b) the ability of any
Obligor or any of its Subsidiaries to pay dividends or other distributions with
respect to any shares of its capital stock (to the extent the holder of such
shares is an Obligor) or to make or repay loans or advances to any Obligor or to
guarantee Indebtedness of any Obligor; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by Law or by this Agreement, (ii)
the foregoing shall not apply to restrictions and conditions existing on the
Effective Date and identified on Schedule 6.09 to the Disclosure Letter (but
shall apply to any extension, renewal, amendment or modification thereof, in
each case, that expands the scope of any such restriction or condition), (iii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of assets or a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the assets or the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness (and the proceeds and replacements thereof and accessions
thereto), (v) clause (a) of the foregoing shall not apply to customary
provisions in leases, licenses and other contracts restricting the assignment
thereof, (vi) the foregoing shall not apply to customary provisions in joint
venture agreements or collaboration agreements and other similar agreements
applicable to joint ventures or collaborations entered into in the ordinary
course of business, and (vii) the foregoing shall not apply to customary

-75

--------------------------------------------------------------------------------




prohibitions on charging, mortgaging or encumbering any real property or
equipment lease or real property or equipment subject to a lease or similar
provisions or customary net worth or similar provisions, in each case, contained
in real property leases entered into by the Company or any Subsidiary, so long
as the Company has determined in good faith that any such net worth provisions
could not reasonably be expected to impair the ability of the Company and its
Subsidiaries to meet their ongoing obligations.
Section 6.10    Business Acquisitions. None of the Obligors nor any of their
Subsidiaries will make any Business Acquisitions; provided that the Obligors or
any Subsidiary thereof may make Business Acquisitions so long as (a) the Company
would be in compliance with Sections 6.14 and 6.15 in each case on a pro forma
basis after giving effect to the proposed Business Acquisition, (b) no Default
shall exist before or after giving effect to such Business Acquisition and (c)
with respect to any Business Acquisition that is a Material Acquisition, prior
to the consummation of such proposed Business Acquisition, the Company shall
furnish the Administrative Agent and the Lenders an officer’s certificate
executed by a Financial Officer, certifying as to compliance with the
requirements of the applicable preceding Section 6.10(a) and Section 6.10(b) and
containing the calculations required in this Section 6.10. The consummation of
each Business Acquisition shall be deemed to be a representation and warranty by
the Company that all conditions thereto have been satisfied and that same is
permitted in accordance with the terms of this Agreement, which representation
and warranty shall be deemed to be a representation and warranty for all
purposes hereunder.
Section 6.11    Constitutive Documents. None of the Obligors nor any of their
Subsidiaries will amend its charter or by-laws or other constitutive documents
in any manner which could reasonably be expected to have a Material Adverse
Effect on the rights of the Lenders under this Agreement or their ability to
enforce the same; provided, however, the Obligors or any Subsidiary shall be
permitted to amend its constitutive documents for the purpose of changing its
jurisdiction of organization.
Section 6.12    Sales and Leasebacks. Except for transactions permitted by
Section 6.01(e), none of the Obligors nor any of their Subsidiaries shall become
or remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, that (i) the Obligors or any of their Subsidiaries have sold
or transferred or are to sell or transfer to any other Person (other than the
Obligors) or (ii) such Obligor or any of its Subsidiaries intends to use for
substantially the same purpose as any other property that has been or is to be
sold or transferred by the Obligors or any of the other Subsidiaries to any
Person (other than the Obligors or any of the other Subsidiaries) in connection
with such lease.
Section 6.13    Changes in Fiscal Year. The Company shall not change the end of
its fiscal year to a date other than December 31.
Section 6.14    Interest Coverage Ratio. The Company shall not permit the
Interest Coverage Ratio to be less than 3.0 to 1.0.

-76

--------------------------------------------------------------------------------




Section 6.15    Leverage Ratio. The Company shall not permit the Leverage Ratio
to be greater than 3.0 to 1.0; provided that, at the Company’s option, as of the
end of any fiscal quarter during which a Material Acquisition is consummated and
as of the end of each of the three immediately succeeding fiscal quarters, the
Company shall not permit the Leverage Ratio to be greater than 4.0 to 1.0 (such
four-quarter period, a “Material Acquisition Period”). The Company may exercise
the foregoing option at any time and from time to time during the term of this
Agreement; provided that at least one fiscal quarter that is not part of a
Material Acquisition Period shall occur between Material Acquisition Periods.
ARTICLE VII
Events of Default and Remedies
Section 7.01    Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    any Borrower shall fail to pay any interest on any Loan or any fee or
other amount (other than an amount referred to in clause (a) of this Section
7.01) payable under this Agreement or the other Loan Documents, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three (3) Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Obligor in or in connection with this Agreement, any Loan Document or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect when made or deemed made in any
material respect (provided such materiality qualifier shall not apply in
instances where a specific representation contains a materiality or Material
Adverse Effect qualifier);
(d)    any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower’s
existence), Section 5.08 or in Article VI;
(e)    any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clauses
(a), (b) or (d) of this Article) or in any other Loan Document, and such failure
shall continue unremedied for a period of 30 days following the earlier of (i)
the date on which such failure first became known to any officer of the Company
or (ii) notice of such failure from the Administrative Agent;
(f)    any Obligor or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to all notice and grace periods therefor);

-77

--------------------------------------------------------------------------------




(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity (excluding any regularly scheduled
redemptions under or conversions of any debt instrument in accordance with its
terms) or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of such Material Indebtedness or
any trustee or agent on its or their behalf to cause such Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity, provided that this clause
(g) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any of the Material Subsidiaries or their debts, or
of a substantial part of their assets, under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any of the Material
Subsidiaries or for a substantial part of any of their assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;
(i)    any Borrower or any of the Material Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Section 7.01, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Borrower or any of the
Material Subsidiaries or for a substantial part of any of their assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
(j)    any Borrower or any of the Material Subsidiaries shall admit in writing
its inability, or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money that is not covered by
insurance in an aggregate amount in excess of $50,000,000 shall be rendered
against any Borrower or its Subsidiaries or any combination thereof and the same
shall remain undischarged or unstayed for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any attachment or levy shall
be entered upon any assets of such Borrower or such Subsidiary to enforce any
such judgment and such attachment or levy is not released, vacated or fully
bonded within 30 days;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

-78

--------------------------------------------------------------------------------




(m)    a proceeding shall be commenced by any Borrower or any of its
Subsidiaries seeking to establish the invalidity or unenforceability of any Loan
Document (exclusive of questions of interpretation thereof), or any Obligor
shall repudiate or deny that it has any liability or obligation for the payment
of principal or interest or other obligations purported to be created under any
Loan Document; or
(n)    a Change in Control occurs;
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take any or all
of the following actions, at the same or different times: (i) cease making any
further Loans, (ii) terminate the Revolving Commitments (and the Letter of
Credit Commitments and Swingline Commitment), and thereupon the Revolving
Commitments (and the Letter of Credit Commitments and Swingline Commitment)
shall terminate immediately, (iii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other Obligations accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower; and in case of any event described in clause (h) or (i) of this
Section 7.01, the Revolving Commitments (and the Letter of Credit Commitments
and Swingline Commitment) shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other Obligations accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest notice of acceleration or the intent to
accelerate or any other notice of any kind, all of which are hereby waived by
each Borrower, (iv) increase the rate charged on all Loans to the Default Rate
(after the acceleration thereof), and (v) exercise any or all of the remedies
available to it under any of the Loan Documents, at Law or in equity.
Section 7.02    Cash Collateral. In addition to the remedies contained in
Section 7.01, upon the occurrence and continuance of any Event of Default, the
Borrowers shall pay to the Administrative Agent in such amounts and at such
times as contemplated by Section 2.06(j).
ARTICLE VIII
The Administrative Agent
Each of the Lenders and the Issuing Lenders hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
The Lender serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend

-79

--------------------------------------------------------------------------------




money to and generally engage in any kind of business with the Borrower or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or an
Event of Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.02) or in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in

-80

--------------------------------------------------------------------------------




connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lenders and the Company. Upon any such
resignation, the Required Lenders shall have the right, with the approval of the
Company, which shall not be unreasonably withheld, conditioned or delayed, and
shall not be required during the existence of an Event of Default, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
The Lenders, jointly and severally, shall indemnity the Administrative Agent and
each of its Related Parties (each such Person being called an “Agent
Indemnitee”) against, and hold each Agent Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Agent Indemnitee, incurred by
or asserted against any Agent Indemnitee arising out of, in connection with, or
as a result of any indemnity given by the Administrative Agent in favor of any
individual Lender or any other third party in connection with any account
control agreement or other similar document related to or in connection with (i)
this Agreement or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby or (ii) any actual claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Agent Indemnitee is a party thereto; and
whether or not caused by the ordinary, sole or contributory negligence of any
Agent Indemnitee; provided, further

-81

--------------------------------------------------------------------------------




that such indemnity granted by the Lenders pursuant to this Article VIII shall
not, as to any Agent Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Agent Indemnitee or such
Agent Indemnitee’s Related Parties.
ARTICLE IX
Guarantee
Section 9.01    The Guarantee. Each Guarantor hereby jointly, severally,
unconditionally and irrevocably guarantees the full and punctual payment
(whether at stated maturity, upon acceleration or otherwise) of the principal of
and interest on each Loan, and the full and punctual payment of all other
Obligations. Upon failure by any Borrower or any other Guarantor to pay
punctually any such amount, each Guarantor shall forthwith on demand pay the
amount not so paid at the place and in the manner specified in this Agreement or
the other Loan Documents. This Guarantee is a guaranty of payment and not of
collection. The Lenders shall not be required to exhaust any right or remedy or
take any action against any Borrower, the Guarantors or any other Person or any
Collateral. Each Guarantor agrees that, as between such Guarantor and the
Lenders, the Obligations may be declared to be due and payable for the purposes
of this Guarantee notwithstanding any stay, injunction or other prohibition
which may prevent, delay or vitiate any declaration as regards any Borrower and
that in the event of a declaration or attempted declaration, the Obligations
shall immediately become due and payable by each Guarantor for the purposes of
this Guaranty.
Section 9.02    Guaranty Unconditional. The obligations of each Guarantor
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
(a)    any extension, renewal, settlement, compromise, waiver or release in
respect of any Obligation, by operation of law or otherwise;
(b)    any modification, amendment or waiver of or supplement to the Loan
Documents;
(c)    any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of any Borrower or any other Guarantor
under the Loan Documents;
(d)    any change in the corporate existence, structure or ownership of any
Borrower or any other Guarantor, or any insolvency, bankruptcy, reorganization
or other similar proceeding affecting any Borrower, any other Guarantor or their
respective assets or any resulting release or discharge of any obligation of any
Borrower or any other Guarantor contained in the Loan Documents;
(e)    the existence of any claim, set-off or other rights which the Guarantor
may have at any time against any Borrower, any other Guarantor, the
Administrative Agent, any Lender

-82

--------------------------------------------------------------------------------




or any other Person, whether in connection herewith or any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
(f)    any invalidity or unenforceability relating to or against any Borrower or
any other Guarantor for any reason of the Loan Documents, or any provision of
applicable law or regulation purporting to prohibit the payment by any Borrower
or any other Guarantor of the principal of or interest on any Loan or any other
amount payable by any Borrower or any other Guarantor under the Loan Documents;
or
(g)    any other act or omission to act or delay of any kind by any Borrower,
any other Guarantor, the Administrative Agent, any Lender or any other Person or
any other circumstance whatsoever that might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of the Guarantor’s
obligations hereunder.
Furthermore, notwithstanding that a Borrower may not be obligated to the
Administrative Agent and/or the Lenders for interest and/or attorneys’ fees and
expenses on, or in connection with, any Obligations from and after the Petition
Date (as hereinafter defined) as a result of the provisions of the federal
bankruptcy law or otherwise, Obligations for which the Guarantors shall be
obligated shall include interest accruing on the Obligations at the Default Rate
from and after the date on which any Borrower files for protection under the
federal bankruptcy laws or from and after the date on which an involuntary
proceeding is filed against any Borrower under the federal bankruptcy laws
(herein collectively referred to as the “Petition Date”) and all reasonable,
documented, out-of-pocket attorneys’ fees and expenses incurred by the
Administrative Agent and the Lenders from and after the Petition Date in
connection with the Obligations.
Section 9.03    Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances. Each Guarantor’s obligations hereunder shall remain in full force
and effect until the Commitments shall have terminated and the principal of and
interest on the Loans and all other amounts payable by the Obligors under the
Loan Documents shall have been paid in full (other than contingent obligations
not yet due and payable). If at any time any payment of the principal of or
interest on any Loan or any other amount payable by the Obligors under the Loan
Documents is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of any Obligor or otherwise, each
Guarantor’s obligations hereunder with respect to such payment shall be
reinstated at such time as though such payment had been due but not made at such
time. The Guarantors jointly and severally agree to indemnify each Lender on
demand for all reasonable, documented out-of-pocket costs and expenses
(including reasonable, documented, out-of-pocket fees of counsel) incurred by
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law, other than any costs or
expenses resulting from the gross negligence, bad faith or willful misconduct of
such Lender or material breach by such Lender of this Agreement or any other
Loan Document, in each case, as determined by a court of competent jurisdiction
by a final nonappealable judgment.

-83

--------------------------------------------------------------------------------




Section 9.04    Waiver by Each Guarantor. Each Guarantor irrevocably waives
acceptance hereof, diligence, presentment, demand, protest, notice of
acceleration or the intent to accelerate and any other notice not provided for
in this Article, as well as any requirement that at any time any action be taken
by any Person against any Borrower or any other Guarantor or any other Person.
Section 9.05    Subrogation. Each Guarantor shall be subrogated to all rights of
the Lenders, the Administrative Agent and the holders of the Loans against each
Borrower in respect of any amounts paid by such Guarantor pursuant to the
provisions of this Article IX; provided that such Guarantor shall not be
entitled to enforce or to receive any payments arising out of or based upon such
right of subrogation until the principal of and interest on the Loans and all
other sums at any time payable by the Borrowers under the Loan Documents shall
have been paid in full (other than contingent obligations not yet due and
payable). If any amount is paid to any Guarantor on account of subrogation
rights under this Guaranty at any time when all the Obligations have not been
indefeasibly paid in full (other than contingent obligations not yet due and
payable), the amount shall be held in trust for the benefit of the Lenders and
shall be promptly paid to the Administrative Agent to be credited and applied to
the Obligations, whether matured or unmatured or absolute or contingent, in
accordance with the terms of this Agreement.
Section 9.06    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by any Obligor under the Loan Documents is stayed upon
insolvency, bankruptcy or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of this Agreement shall
nonetheless be payable by each Guarantor hereunder forthwith on demand by the
Administrative Agent made at the request of the requisite proportion of the
Lenders specified in Article X of this Agreement.
Section 9.07    Limit of Liability. The obligations of each Guarantor hereunder
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the United States Bankruptcy Code or any comparable provisions of any applicable
state law.
Section 9.08    Release upon Disposition. Upon any disposition of any Guarantor
permitted by this Agreement or any dissolution of any Guarantor following the
sale of all or substantially all of its assets pursuant to a disposition
permitted hereunder, (a) such Guarantor shall be released from its obligations
as a Guarantor hereunder and (b) the Administrative Agent will, at the expense
of said Guarantor, execute and deliver such documents as are reasonably
necessary to evidence said releases, following written request from the Company
which such request shall include a certification from the Company that such
permitted disposition (and dissolution, if applicable) was consummated in
compliance with the applicable provisions of this Agreement.
Section 9.09    Benefit to Guarantor. Each Guarantor acknowledges that the Loans
made to the Borrowers may be, in part, re-loaned to, or used for the benefit of,
such Guarantor and its Affiliates, that each Guarantor, because of the
utilization of the proceeds of the Loans, will receive a direct or indirect
benefit from the Loans.

-84

--------------------------------------------------------------------------------




Section 9.10    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Obligor to honor all of its obligations hereunder in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 9.10 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 9.10, or otherwise
hereunder, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until discharge of the Guarantee as described in Section 9.03. Each Qualified
ECP Guarantor intends that this Section 9.10 constitute, and this Section 9.10
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Obligor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
ARTICLE X
Miscellaneous
Section 10.01    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)
if to the Company or any other Borrower, to:



FEI Company
5350 NE Dawson Creek Drive
Hillsboro, Oregon 97124
Attention: General Counsel
Facsimile: (503) 726-2659
Telephone: (503) 726-7500
 
with a copy to:


Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603
Attention:  Annie C. Wallis
Facsimile: (312) 853-7036
Telephone: (312) 853-7064


(ii)
if to a Guarantor, to it in care of the Company;



(iii)
if to the Administrative Agent, in the case of Borrowings denominated in
Dollars, to


-85

--------------------------------------------------------------------------------






JPMorgan Loan Services
JPMorgan Chase Bank, N.A.
Loan and Agency Service Group
10 South Dearborn, 7th Floor
Chicago, Illinois 60603
Facsimile: (312) 385-7102
Telephone: (312) 732-2009


(iv)
if to the Administrative Agent, in the case of Borrowings denominated in Foreign
Currencies, to:



J.P. Morgan Europe Limited
Loan and Agency
Floor 6
25 Bank Street
London
E14 5JP
Facsimile: +44-207-777 2360
Telephone:             


(v)
if to JPMorgan Chase Bank, N.A., as an Issuing Lender, to



JPMorgan Loan Services
JPMorgan Chase Bank, N.A.
Loan and Agency Service Group
10 South Dearborn, 7th Floor
Chicago, Illinois 60603
Facsimile: (312) 385-7102
Telephone: (312) 732-2009


(vi)
if to the Swingline Lender, to



JPMorgan Loan Services
JPMorgan Chase Bank, N.A.
Loan and Agency Service Group
10 South Dearborn, 7th Floor
Chicago, Illinois 60603
Facsimile: (312) 385-7102
Telephone: (312) 732-2009


(vii)
if to any other Lender or Issuing Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.




-86

--------------------------------------------------------------------------------




(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company, on behalf of the Borrowers, may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
Section 10.02    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, any Issuing Lender or
any Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Lenders and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Obligor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Lender may have had notice or
knowledge of such Default at the time.
(b)    Except as provided in Section 2.20 with respect to an Incremental
Facility Agreement, neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by each Borrower and the Required Lenders or by each
Borrower and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Revolving Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
directly affected thereby (except that any amendment or modification of the
financial covenants in this Agreement (or defined terms used in the financial
covenants in this Agreement) shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (ii)); (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Revolving Commitment, without the written consent of each Lender directly
affected thereby, (iv) change Section 2.18(c) or 2.18(d) in a manner that would
alter the pro rata sharing of payments required

-87

--------------------------------------------------------------------------------




thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.02(b) or the definition of “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (it being understood that, solely with the consent of the parties
described in Section 2.20 to be parties to an Incremental Facility Agreement,
Incremental Term Loans may be included in the determination of Required Lenders
on substantially the same basis as the Revolving Commitments and Revolving Loans
are included on the Effective Date) or (vi) release all or substantially all of
the Guarantees (other than in connection with any transactions permitted by this
Agreement) without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Issuing Lenders or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing
Lenders or the Swingline Lender, as the case may be (it being understood that
any change to Section 2.22 shall require the consent of the Administrative
Agent, the Issuing Lenders and the Swingline Lender). Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Defaulting Lender may not be increased or extended, the
principal amount of any Loan made by such Defaulting Lender may not be reduced
(other than by payment) and the maturity of any Loan made by such Defaulting
Lender may not be extended, in each case, without the consent of such Defaulting
Lender.
(c)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Facility Agreement) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, the Incremental Term Loans
and the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and the Lenders.
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement; provided that, concurrently with such
replacement, (i) another bank or other entity (other than an Ineligible
Institution) which is reasonably satisfactory to the Company, the Administrative
Agent, the Issuing Lenders and the Swingline Lender, in each case to the extent
such consent would be required pursuant to Section 10.04(b), shall agree, as of
such date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of Section 10.04(b), and (ii) each Borrower shall pay to such
Non-Consenting Lender in same day funds on the day of such replacement (A) the
outstanding principal amount of

-88

--------------------------------------------------------------------------------




its Loans and participations in LC Disbursements and all interest, fees and
other amounts then accrued but unpaid to such Non-Consenting Lender by such
Borrower hereunder to and including the date of termination, including, without
limitation, payments due to such Non-Consenting Lender under Sections 2.15 and
2.17, and (B) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 2.16 had the Loans
of such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
(e)    Notwithstanding anything to the contrary herein, the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
Section 10.03    Expenses; Indemnity; Damage Waiver.
(a)    The Company shall pay (i) all reasonable, documented, out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable, documented, out-of-pocket fees, charges and disbursements of counsel
and consultants for the Administrative Agent, in connection with the syndication
of the credit facilities provided for herein, due diligence undertaken by the
Administrative Agent with respect to the financing contemplated by this
Agreement, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable, documented out-of-pocket expenses incurred by any Issuing Lender in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, any Issuing Lender or any Lender,
including the fees, charges and disbursements of one primary law firm as counsel
and local counsel as needed in connection with the enforcement or protection of
its rights in connection with this Agreement during the existence of a Default
or an Event of Default (whether or not any waiver or forbearance has been
granted in respect thereof), including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    The Company shall indemnify the Administrative Agent, the Issuing Lenders
and each Lender and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
reasonable, documented out-of-pocket expenses, including the reasonable,
documented out-of-pocket fees, charges and disbursements or any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by an Issuing Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Company or any of its Subsidiaries, or any Environmental Liability related
in

-89

--------------------------------------------------------------------------------




any way to the Company or any of its Subsidiaries, or (iv) any actual claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
the Company or any of its Subsidiaries or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (A) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from (1) the gross negligence,
bad faith or willful misconduct of such Indemnitee or (2) such Indemnitee’s
material breach of its obligations under this Agreement or any other Loan
Document or (B) arise from any dispute solely among Indemnitees (other than any
claims against the Administrative Agent, any Issuing Lender or the Swingline
Lender, in each case, in its capacity as such) not involving an act or omission
by the Company or its Affiliates. This Section 10.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
liability or related expenses arising from any non-Tax claim.
(c)    To the extent that the Company fails to pay any amount required to be
paid by it to the Administrative Agent, any Issuing Lender or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, such Issuing Lender or the Swingline Lender,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Lender or the
Swingline Lender in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the total
Revolving Credit Exposure and unused Commitments at the time.
(d)    To the extent permitted by applicable Law, no party hereto shall assert,
and each such party hereby waives, any claim against any other party hereto, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof; provided that nothing in this paragraph (d) shall
relieve the Company of any obligation it may have to indemnify an Indemnitee
against special, indirect, consequential or punitive damages asserted against
such Indemnitee by a third party.
(e)    All amounts due under this Section shall be payable no later than ten
(10) Business Days from demand therefor.
Section 10.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Lender that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void), and (ii) no Lender may assign or otherwise
transfer its rights or

-90

--------------------------------------------------------------------------------




obligations hereunder except in accordance with this Section 10.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Lenders and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Revolving Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:
(A)    the Company; provided that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
any Event of Default has occurred and is continuing, any other assignee;
provided, further that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received written
notice thereof;
(B)    the Administrative Agent; provided that no such consent shall be required
for an assignment of any Revolving Commitment to an assignee that is a Lender
with a Revolving Commitment immediately prior to giving effect to such
assignment or to an assignment to an Affiliate of such a Lender or an assignment
to an Approved Fund; and
(C)    each Issuing Lender and the Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Loans of any Class, the amount of the Revolving
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 and after giving effect to such assignment, the assigning Lender’s
Revolving Commitment or Loans shall not be less than $5,000,000 unless each of
the Company and the Administrative Agent otherwise consent, provided that no
such consent of the Company shall be required if an Event of Default has
occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit assignment

-91

--------------------------------------------------------------------------------




of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $5,000;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may include material non-public information about the Obligors and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with such assignee’s compliance
procedures and applicable law, including federal and state securities laws; and
(E)    other than assignments to an existing Lender, any assignment or transfer
to or assumption by any Person of all or a portion of a Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
or Loans) with respect to a Foreign Borrower shall only be permitted if such
Person is a Dutch Non-Public Lender.
For the purposes of this Section 10.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its direct or indirect parent, (c) the Company, any of its Subsidiaries or any
of its Affiliates, or (d) a company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person or relative(s)
thereof.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale

-92

--------------------------------------------------------------------------------




by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Company, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitment of, and
principal amount (and stated interest) of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Company, the
Administrative Agent, the Issuing Lenders and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company, the
Issuing Lenders and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c)    Any Lender may, without the consent of the Administrative Agent, any
Issuing Lender or the Swingline Lender, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans owing to it); provided that (i) such
participations must be approved by the Company so long as no Default has
occurred and is continuing, such approval not to be unreasonably withheld, (ii)
such Lender’s obligations under this Agreement shall remain unchanged,
(iii) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations and (iv) the Company, the Administrative
Agent, the Issuing Lenders and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. The Company agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(g) (it being
understood that the documentation required under Section 2.17(g) shall be
delivered to the participating Lender) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.19 as if it were an

-93

--------------------------------------------------------------------------------




assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except with respect to such entitlement to receive a greater payment
resulting from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(d) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Revolving Commitments,
Loans, Letters of Credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such Revolving Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
Section 10.05    Survival. All covenants, agreements, representations and
warranties made by any Obligor herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Revolving Commitments have
not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 10.03
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the

-94

--------------------------------------------------------------------------------




Loans, the expiration or termination of the Letters of Credit and the Revolving
Commitments or the termination of this Agreement or any provision hereof.
Section 10.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.
Section 10.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Lender, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such Issuing Lender or any such Affiliate, to or for
the credit or the account of any Obligor against any and all of the obligations
of such Obligor now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Issuing Lender or their respective Affiliates,
irrespective of whether or not such Lender, Issuing Lender or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Obligor may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender or such Issuing Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.22 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each Issuing Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Lender or their respective
Affiliates may have. Each Lender

-95

--------------------------------------------------------------------------------




and Issuing Lender agrees to notify the Company and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
Notwithstanding anything to the contrary contained in this Agreement or in the
other Loan Documents, no Lender, Issuing Lender or Affiliate thereof shall set
off or apply any deposits of a Foreign Borrower or any other obligations at any
time owing by such Lender, Issuing Lender or Affiliate to or for the credit of
such Foreign Borrower on account of any or all of the obligations of the Company
or any other Obligor.
Section 10.09    Governing Law; Jurisdiction; Consent to Service of Process;
Agent for Service of Process.
(a)    This Agreement and the Loan Documents shall be construed in accordance
with and governed by the Law of the State of New York without regard to any
choice-of-law provisions that would require the application of the Law of
another jurisdiction.
(b)    Each Obligor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the District Courts of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Lender or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Obligors or their properties
in the courts of any jurisdiction.
(c)    Each Obligor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
Section 10.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO

-96

--------------------------------------------------------------------------------




REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 10.12    Confidentiality. Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over such Person or its Related Parties (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) or as
may be required by applicable Law or by any subpoena or similar legal process,
in which case such Person shall, except with respect to any audit or examination
conducted by bank accountants or any self-regulatory authority or governmental
regulatory authority exercising examination or regulatory authority, to the
extent practicable and not prohibited by applicable Law, endeavor to notify the
Company (without any liability for failure to so notify the Company) promptly
thereof prior to disclosure, (c) to any other party to this Agreement, (d) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(e) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (ii) any actual or prospective counterparty (or its
Related Parties) to any swap or derivative transaction relating to the Company
and its obligations under the Loan Documents, (f) with the consent of the
Company or (g) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Issuing Lender or any Lender on a nonconfidential
basis from a source other than the Company. For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or its business, other than any such information that is available to
the Administrative Agent, any Issuing Lender or any Lender on a non-confidential
basis prior to disclosure by the Company and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Section 10.13    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or
reimbursement obligation, together

-97

--------------------------------------------------------------------------------




with all fees, charges and other amounts that are treated as interest on such
Loan or reimbursement obligation under applicable law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) that may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan or reimbursement obligation in accordance with applicable law, the
rate of interest payable in respect of such Loan or reimbursement obligation
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan or reimbursement obligation
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans, reimbursement obligations or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount shall have been
received by such Lender.
Section 10.14    USA Patriot Act. Each Lender hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107 56
(signed into law October 26, 2001)) (as amended from time to time, the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrowers, which information includes the name and address of the Borrowers
and other information that will allow such Lender to identify the Obligors in
accordance with the Patriot Act.
Section 10.15    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 10.16    Liability for Obligations. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, the parties hereto agree
that (a) no Foreign Borrower shall be liable for any obligation of the Company
or any other Obligor arising under or

-98

--------------------------------------------------------------------------------




with respect to the Loan Documents, (b) each Foreign Borrower shall only be
liable for its obligations arising under or with respect to the Loan Documents,
and shall not be a co-obligor or guarantors under or with respect to the Loan
Documents and (c) the Company shall be liable for its obligations and the
obligations of each other Obligor arising under or with respect to the Loan
Documents.
Section 10.17    Termination of Existing Credit Agreement. The Lenders that are
parties to the Existing Credit Agreement (and which constitute “Required
Lenders” under and as defined in the Existing Credit Agreement) hereby waive any
advance notice requirement for terminating the commitments under the Existing
Credit Agreement, and the Borrower and the applicable Lenders agree that the
Existing Credit Agreement, any promissory notes issued thereunder and the
commitments thereunder shall be terminated on the Effective Date (except for any
provisions thereof which by their terms survive termination thereof).
END OF TEXT





-99

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWERS:


FEI COMPANY,
an Oregon corporation




By:    /s/Anthony L. Trunzo    
Anthony L. Trunzo
Executive Vice President and
Chief Financial Officer




FEI ELECTRON OPTICS INTERNATIONAL B.V.




By:    /s/Anthony L. Trunzo    
Anthony L. Trunzo
Attorney-in-Fact




FEI ELECTRON OPTICS B.V.




By:    /s/Anthony L. Trunzo    
Anthony L. Trunzo
Attorney-in-Fact










--------------------------------------------------------------------------------




GUARANTORS:


DCG SYSTEMS, INC.,
a Delaware corporation




By:    /s/Anthony L. Trunzo    
Anthony L. Trunzo
President












--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT,     JPMORGAN CHASE BANK, N.A.
AN ISSUING LENDER, SWINGLINE
LENDER AND LENDER:


By:     /s/ Edward F. Millet    
Name: Edward F. Millet
Title:     Managing Director










--------------------------------------------------------------------------------




SYNDICATION AGENT,     BANK OF AMERICA, N.A.
ISSUING LENDER,
AND LENDER:


By:     /s/ Daryl K. Hogge    
Name: Daryl K. Hogge
Title:     Senior Vice President










--------------------------------------------------------------------------------




DOCUMENTATION AGENT     U.S. BANK NATIONAL ASSOCIATION
AND LENDER:


By:     /s/ Joan Kiekhcefer    
Name: Joan Kiekhcefer
Title:     SVP








--------------------------------------------------------------------------------




LENDER:     HSBC BANK USA, NATIONAL ASSOCIATION




By:     /s/ Jennifer L. Green    
Name: Jennifer L. Green
Title:     V.P.








--------------------------------------------------------------------------------




LENDER:     PNC BANK, NATIONAL ASSOCIATION




By:     /s/ Deborah M. Lee    
Name: Deborah M. Lee
Title:     Vice President










--------------------------------------------------------------------------------




LENDER:     WELLS FARGO BANK, N.A.




By:     /s/ Nick Kokkonis    
Name: Nick Kokkonis
Title:     Vice President








--------------------------------------------------------------------------------




LENDER:     THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.




By:     /s/ Ola Anderssen    
Name: Ola Anderssen
Title:     Director










--------------------------------------------------------------------------------




SCHEDULE 2.01A
REVOLVING COMMITMENTS
Lender
Revolving Commitment
JPMorgan Chase Bank, N.A.
$50,000,000
Bank of America, N.A.
$40,000,000
U.S. Bank National Association
$30,000,000
HSBC Bank USA, National Association
$20,000,000
PNC Bank, National Association
$20,000,000
Wells Fargo Bank, N.A.
$20,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$20,000,000
TOTAL
$200,000,000









--------------------------------------------------------------------------------




SCHEDULE 2.01B
LETTER OF CREDIT COMMITMENTS
Issuing Lender
Letter of Credit Commitment
JPMorgan Chase Bank, N.A.
$25,000,000
Bank of America, N.A.
$25,000,000
TOTAL
$50,000,000







--------------------------------------------------------------------------------




SCHEDULE 2.01C
SWINGLINE COMMITMENTS
Swingline Lender
Swingline Commitment
JPMorgan Chase Bank, N.A.
$10,000,000
TOTAL
$10,000,000






--------------------------------------------------------------------------------




EXHIBIT 1.1A
FORM OF
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.    Assignor:            ______________________________
2.    Assignee:            ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]1]
3.
Borrowers:    FEI Company, FEI Electron Optics International B.V. and FEI
Electron Optics B.V.

4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement



_________________________________
1 Select as applicable.

Exhibit 1.1A-1



--------------------------------------------------------------------------------




5.
Credit Agreement:    Credit Agreement dated as of March 24, 2016, among FEI
Company, FEI Electron Optics International B.V., FEI Electron Optics B.V. (each
a “Borrower” and collectively, “Borrowers”), the Guarantors party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent

6.
Assigned Interest:

Aggregate Amount of Revolving Commitment/Loans for all Lenders
Amount of Revolving Commitment/Loans Assigned
Percentage Assigned of Revolving Commitment/Loans2
$
$
%
$
$
%
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]




By:    ___________________________________
Name:    ___________________________________
Title:    ___________________________________    


ASSIGNEE
[NAME OF ASSIGNEE]




By:    ____________________________________Name:    ____________________________________Title:    ____________________________________




_________________________________
2 Set forth, to a least 9 decimals, as a percentage of the Revolving
Commitment/Loans of all Lenders thereunder.

Exhibit 1.1A-2



--------------------------------------------------------------------------------




[Consented to and]3 Accepted:
JPMORGAN CHASE BANK, N.A,
as Administrative Agent
By: ________________________________Name: ______________________________
Title: _______________________________


[Consented to:]4 
FEI COMPANY
By: _________________________________
Name: ______________________________
Title: _______________________________
Consented to:
JPMORGAN CHASE BANK, N.A.,
as an Issuing Lender and Swingline Lender
By: _________________________________
Name: _______________________________
Title: ________________________________


BANK OF AMERICA, N.A.,
as an Issuing Lender
By: _________________________________
Name: ______________________________
Title: _______________________________


















_________________________________
3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.





Exhibit 1.1A-3



--------------------------------------------------------------------------------




ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any Subsidiary or Affiliate or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by any Borrower, any
Subsidiary or Affiliate, or any other Person of any of their respective
obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

Exhibit 1.1A-4



--------------------------------------------------------------------------------




3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.





Exhibit 1.1A-5



--------------------------------------------------------------------------------




EXHIBIT 1.1B


FORM OF JOINDER AGREEMENT


THIS JOINDER AGREEMENT (this “Agreement”) dated as of ____________, 20__, is
executed by ____________________, a ______________ (the “New Subsidiary”) and
delivered to JPMorgan Chase Bank, N.A., as Administrative Agent for the benefit
of the Lenders under the Credit Agreement defined below (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.


WHEREAS, FEI Company (the “Company”), FEI Electron Optics International B.V. and
FEI Electron Optics B.V. (together with the Company, the “Borrowers”), the
Guarantors party thereto, the Lenders party thereto and the Administrative Agent
are parties to that certain Credit Agreement dated March 24, 2016 (as the same
has been or may be amended, modified or supplemented from time to time, the
“Credit Agreement”);


WHEREAS, the New Subsidiary is required to execute this Agreement pursuant to
Section 5.09 of the Credit Agreement; and


WHEREAS, the New Subsidiary will receive a direct or indirect benefit from the
making of the Loans and other credit extensions to the Borrowers pursuant to the
Credit Agreement and desires to become a party to the Credit Agreement as a
“Guarantor” and to receive all of the benefits of and to become subject to the
obligations thereof as a Guarantor;


NOW THEREFORE, in consideration of the benefits to be derived by the New
Subsidiary under the Credit Agreement as a Guarantor and for Ten Dollars
($10.00) and other valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the New Subsidiary agrees as follows:


1.Joinder to Credit Agreement. The New Subsidiary hereby acknowledges, agrees
and confirms that, by its execution of this Agreement, the New Subsidiary will
be deemed to be a party to the Credit Agreement and a “Guarantor” for all
purposes of the Credit Agreement, and shall have all obligations of a Guarantor
thereunder as if the New Subsidiary had originally signed the Credit Agreement.
The New Subsidiary hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions applicable to the
Guarantors contained in the Credit Agreement. Without limiting the generality of
the foregoing terms of this Section 1, the New Subsidiary, jointly and severally
with the other Guarantors, unconditionally and irrevocably guarantees the full
and punctual payment (whether at stated maturity, upon acceleration or
otherwise) of the principal of and interest on each Loan, and the full and
punctual payment of all other Obligations.
2.Representations and Warranties. The New Subsidiary (a) represents and warrants
that this Agreement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to the effect

Exhibit 1.1B-1



--------------------------------------------------------------------------------




of any applicable bankruptcy, insolvency, reorganization, moratorium or similar
Laws affecting creditors’ rights and remedies generally and to the effect of
general principles of equity (regardless of whether enforcement is considered in
a proceeding at law or in equity), (b) confirms that it has received a copy of
the Credit Agreement and all related documents, and that on the basis of its
review and analysis of this information has decided to enter into this Agreement
and (c) confirms that it is a Subsidiary of the Company that it is required to
enter into this Agreement pursuant to Section 5.09 of the Credit Agreement.
3.New Subsidiary Information; Notice Address. Concurrently with the delivery of
this Agreement, the New Subsidiary is delivering documents of the types referred
to in Section 4.01(b) of the Credit Agreement, substantially similar to those
delivered by the other Guarantors as of the Effective Date, as to the New
Subsidiary’s organization, existence and good standing, the authorization to
enter into this Agreement and the authority of each natural person executing
this Agreement on behalf of the New Subsidiary. The address for all notices and
other communications to the Guarantor is the address specified for the Company
in Section 10.01(a) of the Credit Agreement.
4.Counterparts. This Agreement may be signed in any number of counterparts,
which may be delivered in original, facsimile or electronic form each of which
shall be construed as an original, but all of which together shall constitute
one and the same instrument.
5.Choice of Law. This Agreement shall be governed by and construed under the
laws of the State of New York.
6.Effectiveness. Upon execution of this Agreement by the New Subsidiary, this
Agreement shall become effective as of the date first above written.
[Signature on following page]

Exhibit 1.1B-2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer as of the day and year first above written.


NEW SUBSIDIARY:
________________________________________,
a ________________________


By:    ___________________________________    
Name:    ___________________________________
Title:    ___________________________________
        







Exhibit 1.1B-3



--------------------------------------------------------------------------------




EXHIBIT 2.03


FORM OF BORROWING REQUEST


[In the case of a Borrowing in Dollars]


JPMorgan Loan Services
JPMorgan Chase Bank, N.A.
Loan and Agency Service Group
10 South Dearborn, 7th Floor
Chicago, Illinois 60603
Telecopy: (312) 385-7102


[In the case of a Borrowing in a Foreign Currency]


J.P. Morgan Europe Limited
Loan and Agency
Floor 6
5 Bank Street
London
E14-5JP
Telecopy: +44-207-777-2360


Re:
Credit Agreement dated as of March 24, 2016, by and among FEI Company, FEI
Electron Optics International B.V. and FEI Electron Optics B.V., the Guarantors
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent



Ladies and Gentlemen:


Pursuant to the Credit Agreement, the undersigned Borrower hereby makes the
requests indicated below:

Exhibit 2.03-1



--------------------------------------------------------------------------------




 
(a)
Amount of Borrowing: ______________


 
(b)
Requested date of Borrowing: ___________________


 
(c)
Type of Borrowing:


_________ ABR Borrowing; or


_________ Eurocurrency Borrowing.


 
(d)
Requested currency for Eurocurrency Borrowing: ______________


 
(e)
Requested Interest Period for Eurocurrency Borrowing:
______________


 
(f)
Location and number of account to which funds are to be disbursed:


___________________


___________________





The undersigned certifies that [s]he is authorized to execute this request on
behalf of the undersigned Borrower. The undersigned Borrower represents and
warrants that (i) at the time of and immediately after giving effect to the
Borrowing requested hereby, no Default or Event of Default shall have occurred
and be continuing; and (ii) the representations and warranties of the Company
set forth in the Credit Agreement and the other Loan Documents are true and
correct in all material respects (or, if qualified by Material Adverse Effect or
materiality, in all respects) on and as of the date of the Borrowing requested
hereby; provided, that to the extent such representations and warranties were
made as of a specific date, the same are true and correct in all material
respects (or, if qualified by Material Adverse Effect or materiality, in all
respects) as of such specific date.
Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.


Very truly yours,


[FEI COMPANY] [FEI ELECTRON OPTICS INTERNATIONAL B.V.] [FEI ELECTRON OPTICS
B.V.]


By:    ____________________________________
Name:    ____________________________________
Title:    ____________________________________



Exhibit 2.03-2



--------------------------------------------------------------------------------




EXHIBIT 2.08
FORM OF INTEREST ELECTION REQUEST
[In the case of a Borrowing in Dollars]


JPMorgan Loan Services
JPMorgan Chase Bank, N.A.
Loan and Agency Service Group
10 South Dearborn, 7th Floor
Chicago, Illinois 60603
Telecopy: (312) 385-7102


[In the case of a Borrowing in a Foreign Currency]


J.P. Morgan Europe Limited
Loan and Agency
Floor 6
5 Bank Street
London
E14-5JP
Telecopy: +44-207-777-2360


Re:
Credit Agreement dated as of March 24, 2016, by and among FEI Company, FEI
Electron Optics International B.V. and FEI Electron Optics B.V., the Guarantors
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent

Ladies and Gentlemen:
Pursuant to the Credit Agreement, the undersigned Borrower hereby makes the
requests indicated below:
(a)
The Borrowing to which this Interest Election Request applies is as follows:

(i)
Date of Borrowing:    

(ii)
Type of Borrowing:    

(iii)
Interest Period:    

(iv)
Aggregate amount to be [converted] [continued]:    

(b)
The effective date of the election made pursuant to this Interest Election
Request is ______________________.


Exhibit 2.08-1



--------------------------------------------------------------------------------




(c)
The Borrowing resulting from this Interest Election Request shall be [an ABR] [a
Eurocurrency] Borrowing.

(d)
[For Eurocurrency Borrowings] The Interest Period applicable to the resulting
Borrowing is ____________________.

The undersigned certifies that [s]he is authorized to execute this request on
behalf of the undersigned Borrower. The undersigned Borrower represents and
warrants that (i) at the time of and immediately after giving effect to the
Borrowing requested hereby, no Default or Event of Default shall have occurred
and be continuing; and (ii) the representations and warranties of the Company
set forth in the Credit Agreement and the other Loan Documents are true and
correct in all material respects (or, if qualified by Material Adverse Effect or
materiality, in all respects) on and as of the date of the Borrowing requested
hereby; provided, that to the extent such representations and warranties were
made as of a specific date, the same are true and correct in all material
respects (or, if qualified by Material Adverse Effect or materiality, in all
respects) as of such specific date.
Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.
Very truly yours,


[FEI COMPANY] [FEI ELECTRON OPTICS INTERNATIONAL B.V.] [FEI ELECTRON OPTICS
B.V.]






By:    ____________________________________
Name:    ____________________________________
Title:    ____________________________________







Exhibit 2.08-2



--------------------------------------------------------------------------------




EXHIBIT 2.10(e)


FORM OF REVOLVING CREDIT NOTE
$_____________    __________, 2016
FOR VALUE RECEIVED, each of FEI COMPANY, FEI ELECTRON OPTICS INTERNATIONAL B.V.
and FEI ELECTRON OPTICS B.V. (each, a “Borrower” and collectively, the
“Borrowers”), HEREBY PROMISES TO PAY to the order of
______________________________ (the “Lender”), the aggregate unpaid Revolving
Loans made by the Lender to such Borrower pursuant to the Credit Agreement
referred to below on the dates and in the amounts set forth in the Credit
Agreement. All capitalized terms used herein and not otherwise defined that are
defined in the Credit Agreement have the meanings as defined in the Credit
Agreement.
Each Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan made to it from the date of such Revolving Loan until such
principal amount is paid in full, at the place and at such interest rates as are
specified in the Credit Agreement.
This Revolving Credit Note (this “Note”) is one of the promissory notes referred
to in, and the Note and all provisions herein are entitled to the benefits and
are subject to the terms of, the Credit Agreement dated as of March 24, 2016 (as
amended or otherwise modified from time to time, the “Credit Agreement”), among
the Borrowers, the Guarantors party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.
The Credit Agreement, among other things, (a) provides for the making of
advances by the Lender and the other Lenders to the Borrowers from time to time,
and (b) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events, for prepayments on account of principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified, and for limitations on the amount of interest paid such that no
provision of the Credit Agreement or this Note shall require the payment or
permit the collection of interest in excess of the Maximum Rate.
This Note and the obligations of each Borrower hereunder are subject to the
provisions of Section 10.16 of the Credit Agreement.
Each Borrower waives grace, demand, presentment for payment, notice of dishonor
or default, notice of intent to accelerate or acceleration, protest and notice
of protest and diligence in collecting and bringing of suit against any party
hereto.
This Note shall be governed by and construed under the laws of the State of New
York and the applicable laws of the United States of America.
[Signature Page Follows]



Exhibit 2.10(e)-1

--------------------------------------------------------------------------------




FEI COMPANY,
an Oregon corporation






By:    ____________________________________
Name:
Anthony L. Trunzo

Title
Executive Vice President and Chief Financial Officer





FEI ELECTRON OPTICS INTERNATIONAL B.V.






By:    ____________________________________
Name:
Anthony L. Trunzo

Attorney-in-Fact


FEI ELECTRON OPTICS B.V.






By:    ____________________________________
Name:
Anthony L. Trunzo

Attorney-in-Fact



Exhibit 2.10(e)-2

--------------------------------------------------------------------------------




EXHIBIT 2.17-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of March 24, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among FEI Company, FEI Electron Optics
International B.V. and FEI Electron Optics B.V. (collectively, the “Borrowers”),
the Guarantors party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form). By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrowers and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:_______________________________________
 
Name:
 
Title:

Date: ________ __, 20[ ]



Exhibit 2.17-1

--------------------------------------------------------------------------------




EXHIBIT 2.17-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of March 24, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among FEI Company, FEI Electron Optics
International B.V. and FEI Electron Optics B.V. (collectively, the “Borrowers”),
the Guarantors party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable
successor form). By executing this certificate, the undersigned agrees that (1)
if the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:_______________________________________
 
Name:
 
Title:

Date: ________ __, 20[ ]

Exhibit 2.17-2

--------------------------------------------------------------------------------




EXHIBIT 2.17-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of March 24, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among FEI Company, FEI Electron Optics
International B.V. and FEI Electron Optics B.V. (collectively, the “Borrowers”),
the Guarantors party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY (or
successor form) accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form) or (ii) an IRS
Form W-8IMY (or successor form) accompanied by an IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form) from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:_______________________________________
 
Name:
 
Title:

Date: ________ __, 20[ ]

Exhibit 2.17-3

--------------------------------------------------------------------------------




EXHIBIT 2.17-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of March 24, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among FEI Company, FEI Electron Optics
International B.V. and FEI Electron Optics B.V. (collectively, the “Borrowers”),
the Guarantors party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY (or successor form) accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form) or (ii) an IRS Form W-8IMY (or successor form) accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E (or applicable successor form) from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:_______________________________________
 
Name:
 
Title:

Date: ________ __, 20[ ]

Exhibit 2.17-4

--------------------------------------------------------------------------------




EXHIBIT 5.01(c)


FORM OF COMPLIANCE CERTIFICATE


The undersigned hereby certifies that [s]he is a Financial Officer of FEI
Company, an Oregon corporation (the “Company”) and that as such [s]he is
authorized to execute this certificate on behalf of the Company. With reference
to the Credit Agreement dated March 24, 2016 (together with all amendments or
supplements thereto being the “Credit Agreement”), among the Company, FEI
Electron Optics International B.V. and FEI Electron Optics B.V., the Guarantors
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, the undersigned represents and warrants as follows (each
capitalized term used herein having the same meaning given to it in the Credit
Agreement unless otherwise specified):
(a)
Since the later of the last date of the Credit Agreement or the most recent
Compliance Certificate, there has been no change that has had or would have a
Material Adverse Effect, except as set forth in any notice delivered by the
Company pursuant to Section 5.02 of the Credit Agreement.

(b)
No Default has occurred or is continuing, or if a Default has occurred, the
details thereof and any action taken or proposed to be taken with respect
thereto are specified on Exhibit A attached hereto.

(c)
There have been no changes in GAAP or the application thereof since the date of
the last audited financial statements delivered pursuant to Section 5.01(a) of
the Credit Agreement, or if any such change has occurred, the effect such change
would have on the financial statements accompanying this certificate is set
forth on Exhibit A attached hereto.

(d)
Calculations for all financial covenants are set forth in the worksheet attached
hereto as Exhibit B.


Exhibit 5.01(c)-1

--------------------------------------------------------------------------------




EXECUTED AND DELIVERED this _____ day of _____________________.
COMPANY:


FEI COMPANY






By:    ____________________________________
Name:    ____________________________________
Title:    ____________________________________



Exhibit 5.01(c)-2

--------------------------------------------------------------------------------




EXHIBIT A
DEFAULTS; CHANGES IN GAAP

Exhibit 5.01(c)-3

--------------------------------------------------------------------------------




EXHIBIT B
FINANCIAL COVENANT CALCULATION WORKSHEET
($ in 000’s)
 
Pro Forma Calculation
Covenant Requirement
Interest Coverage Ratio
x
≥3.0 to 1.0
Leverage Ratio
x
≤3.0 to 1.05
 
 
 
Interest Coverage Ratio: calculated as of the fiscal quarter ended
______________, 20__
 
 
(i) Consolidated Pro Forma EBITDA of the Company for the four quarter period
then ended
 
 
to
 
 
(ii) actual cash interest paid by the Company and its Subsidiaries on a
consolidated basis during such period.
 
 
 
 
 
Leverage Ratio: calculated as of the fiscal quarter ended ______________, 20__
 
 
(i) the sum of:
 
 
   (a) total Funded Indebtedness minus
 
 
   (b) cash plus Permitted Investments held by the Company in excess of
$100,000,000
 
 
to
 
 
(ii) Consolidated Pro Forma EBITDA of the Company for the four quarter period
then ended.
 
 

















_________________________________
5 The covenant requirement is ≤ 4.0 to 1.0 during a Material Acquisition Period.



Exhibit 5.01(c)-4